Case 2:15-cv-08126-KM-MAH Document 202 Filed 08/28/20 Page 1 of 48 PageID: 5889




                          UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY



  WORLD EXPRESS & CONNECTION,
                                                  Civ. No. 15-8126 (KM) (MAH)
  INC.,
                     Plaintiff,
                                                            OPINION
   v.
  CROCUS INVESTMENTS, LLC,
  CROCUS FZE, ALEXANDER
  SAFONOV, AND MIDDLE EAST ASIA
  ALFA FZE,
                     Defendants.

  CROCUS INVESTMENTS, LLC,
  CROCUS FZE, ALEXANDER
  SAFONOV, and MIDDLEEAST ASIA
  ALFA FZE,
                Third-Party Plaintiffs,
  v.
  MARINE TRANSPORT LOGISTIC
  INC., ROYAL FINANCE GROUP, INC.,
  CAR EXPRESS & IMPORT INC.,
  ALEKSANDR SOLOVYEV, VADIM
  ALPER a/k/a DIMITRY ALPER, ALLA
  SOLOVYEVA, RAYA BAKHIREV, and
  ROMAN CHERNIN,
                Third-Party Defendants


 KEVIN MCNULTY, U.S.D.J.:
        This action is the latest action brought by similar parties to recover
 damages in connection with the shipping, export, repair, and resale of boats
 and automobiles. It is an object lesson in what can happen when parties fail to
 define their relationship in a written contract or otherwise. Having failed to
 allocate the risks in advance, these parties are trying to do it in retrospect.
        In essence, these parties have been litigating the failure of their business
 relationships in various forums, involving various parties, for over seven years.

                                       1
Case 2:15-cv-08126-KM-MAH Document 202 Filed 08/28/20 Page 2 of 48 PageID: 5890




 See, e.g., Mavl Capital, Inc. v. Marine Transp. Logistics, Inc., No. 13-CV-
 7110(PKC)(RLM) (E.D.N.Y.); Crocus Investments, LLC and Crocus FZE v. Marine
 Transport Logistics, Inc., Aleksandr Solovyev a/k/a Royal Finance Group Inc.,
 (Federal Maritime Commission Dkt. No. 15-04); MAVL Capital, Inc., IAM & AL
 Group Inc., and Maxim Ostrovskiy v. Marine Transport Logistics, Inc. and Dimitry
 Alper (Federal Maritime Commission Dkt. No. 16-16).
       In this action, the Plaintiff, World Express & Connection, Inc. (“World
 Express”), filed a Complaint seeking storage and other related charges for three
 boats owned by Defendants, Crocus Investments, LLC (“Crocus LLC”), Crocus
 FZE, Alexander Safonov, and Middle East Asia Alfa FZE (“Middle East FZE”).
 (DE 1)
       Those four Defendants then filed a Third-Party Complaint and
 Counterclaim to recover damages associated with these boats and the
 purchase, storage, shipping, and repair of two automobiles. (DE 11, DE 16, 17)
 The Third-Party Complaint is asserted against Marine Transport Logistics, Inc.
 (“Marine Transport”), Royal Finance Group Inc. (“Royal Finance”), Aleksandr
 Solovyev, Car Express & Import Inc. (“Car Express”), Alla Solovyeva, Raya
 Bakhirev, Roman Chernin, and Vadim Alper (collectively, “Third–Party
 Defendants”).
       Now pending before the Court are cross-motions for summary judgment
 and a motion for sanctions. (DE 187, DE 188, DE 189)
       Plaintiff/Third-Party Defendants (with the exception of Mr. Alper) move
 for summary judgment requesting that all of Third-Party Plaintiffs’ claims be
 dismissed. (DE 187)
       Defendants/Third-Party Plaintiffs cross-move for summary judgment on
 the claims they assert in their Third-Party Complaint and move to dismiss both
 counts of the Complaint.
       For the reasons explained herein, I will grant in part and deny in part the
 motions for summary judgment. I will deny the motion for sanctions.




                                        2
Case 2:15-cv-08126-KM-MAH Document 202 Filed 08/28/20 Page 3 of 48 PageID: 5891




   I.   Summary Judgment: Legal Standards
        Federal Rule of Civil Procedure 56(a) provides that summary judgment
 should be granted “if the movant shows that there is no genuine dispute as to
 any material fact and the movant is entitled to judgment as a matter of law.”
 See Kreschollek v. S. Stevedoring Co., 223 F.3d 202, 204 (3d Cir. 2000);
 Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). In deciding a motion
 for summary judgment, a court must construe all facts and inferences in the
 light most favorable to the nonmoving party. See Boyle v. Cnty. of Allegheny
 Pennsylvania, 139 F.3d 386, 393 (3d Cir. 1998) (citing Peters v. Delaware River
 Port Auth. of Pa. & N.J., 16 F.3d 1346, 1349 (3d Cir. 1994)). The moving party
 bears the burden of establishing that no genuine issue of material fact
 remains. See Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986). “[W]ith
 respect to an issue on which the nonmoving party bears the burden of proof . .
 . the burden on the moving party may be discharged by ‘showing’ — that is,
 pointing out to the district court — that there is an absence of evidence to
 support the nonmoving party’s case.” Id. at 325.
        Once the moving party has met that threshold burden, the non-moving
 party “must do more than simply show that there is some metaphysical doubt
 as to material facts.” Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475
 U.S. 574, 586 (1986). The opposing party must present actual evidence that
 creates a genuine issue as to a material fact for trial. Anderson, 477 U.S. at
 248; see also Fed. R. Civ. P. 56(c) (setting forth types of evidence on which
 nonmoving party must rely to support its assertion that genuine issues of
 material fact exist).
        Unsupported allegations, subjective beliefs, or argument alone, however,
 cannot forestall summary judgment. See Lujan v. Nat’l Wildlife Fed’n, 497 U.S.
 871, 888 (1988) (nonmoving party may not successfully oppose summary
 judgment motion by simply replacing “conclusory allegations of the complaint
 or answer with conclusory allegations of an affidavit.”); see also Gleason v.
 Norwest Mortg., Inc., 243 F.3d 130, 138 (3d Cir. 2001) (“A nonmoving party has


                                       3
Case 2:15-cv-08126-KM-MAH Document 202 Filed 08/28/20 Page 4 of 48 PageID: 5892




 created a genuine issue of material fact if it has provided sufficient evidence to
 allow a jury to find in its favor at trial.”). Thus, if the nonmoving party fails “to
 make a showing sufficient to establish the existence of an element essential to
 that party’s case, and on which that party will bear the burden of proof at trial
 . . . there can be ‘no genuine issue of material fact,’ since a complete failure of
 proof concerning an essential element of the nonmoving party’s case
 necessarily renders all other facts immaterial.” Katz v. Aetna Cas. & Sur. Co.,
 972 F.2d 53, 55 (3d Cir. 1992) (quoting Celotex, 477 U.S. at 322–23).
       Moreover, the “mere existence of some alleged factual dispute between
 the parties will not defeat an otherwise properly supported motion for summary
 judgment; the requirement is that there be no genuine issue of material fact.”
 Anderson, 477 U.S. at 247–48. A fact is only “material” for purposes of a
 summary judgment motion if a dispute over that fact “might affect the outcome
 of the suit under the governing law.” Id. at 248. A dispute about a material fact
 is “genuine” if “the evidence is such that a reasonable jury could return a
 verdict for the nonmoving party.” Id.
       That the matter comes before the Court on cross-motions for summary
 judgment does not affect the analysis:
       This [Rule 56] standard “does not change when the issue is
       presented in the context of cross-motions for summary judgment.”
       [quoting Appelmans v. City of Philadelphia, 826 F.2d 214, 216 (3d
       Cir. 1987)]. When both parties move for summary judgment, “[t]he
       court must rule on each party’s motion on an individual and
       separate basis, determining, for each side, whether a judgment
       may be entered in accordance with the Rule 56 standard.” 10A
       Charles Alan Wright et al., Federal Practice & Procedure § 2720 (3d
       ed. 2016).

 Auto–Owners Ins. Co. v. Stevens & Ricci Inc., 835 F.3d 388, 402 (3d Cir. 2016)
 That one of the cross-motions is denied does not imply that the other must be
 granted. Ill. Nat’l Ins. Co. v. Wyndham Worldwide Operations, Inc., 85 F. Supp.
 3d 785, 794 (D.N.J. 2015). Rather, “[i]t is well settled that cross-motions for
 summary judgment do not warrant the court in granting summary judgment


                                         4
Case 2:15-cv-08126-KM-MAH Document 202 Filed 08/28/20 Page 5 of 48 PageID: 5893




 unless one of the moving parties is entitled to judgment as a matter of law
 upon the facts that are not genuinely disputed.” Manetas v. Int’l Petroleum
 Carriers, Inc., 541 F.2d 408, 413 (3d Cir. 1976).
       Local Rule 56.1 states in part, “the movant shall furnish a statement
 which sets forth material facts as to which there does not exist a genuine issue,
 in separately numbered paragraphs citing to the affidavits and other
 documents submitted in support of the motion.” Moreover, “[t]he opponent of
 summary judgment shall furnish, with its opposition papers, a responsive
 statement of material facts, addressing each paragraph of the movant’s
 statement, indicating agreement or disagreement and, if not agreed, stating
 each material fact in dispute and citing to the affidavits and other documents
 submitted in connection with the motion.”
       Both Plaintiff/Third-Party Defendants and Defendants/Third-Party
 Plaintiffs run afoul of these rules. Plaintiff/Third-Party Defendants’ motion for
 summary judgment makes little effort to inform the Court of all material facts
 necessary for resolution of their motion. (See DE 187-1; 187-2) Their moving
 brief—a brief that appears to simply build on the disjointed set of facts
 presented in the SOF—jumps into the issues in the middle and assumes the
 Court has all relevant information without providing that information.
 Moreover, the SOF contains legal conclusions that are not statements of fact
 and often summarizes allegations rather than citing the underlying evidence.
 (PSOF ¶¶ 6, 9, 11, 12, 17, 21) Plaintiff/Third-Party Defendants’ responsive
 statement of material facts likewise fails provide evidence in support of its
 denials, speculates as to facts, and resorts to legal argument. (See, e.g., PRSOF
 ¶¶ 12, 32, 61, 74, 76, 79, 83, 86, 113, 114, 133, 135, 138, 150, 153)
 Defendants/Third-Party Plaintiffs for their part respond to certain statements
 in the PSOF by proffering legal arguments or failing to cite to relevant evidence
 in the record. (See, e.g., DRSOF ¶¶ 7, 8, 14, 15, 19, 20) Moreover,
 Defendants/Third-Party Plaintiffs, in their briefing, repeatedly assert facts
 without citation to any evidence or their SOF. (See DE 192, passim) I have


                                       5
Case 2:15-cv-08126-KM-MAH Document 202 Filed 08/28/20 Page 6 of 48 PageID: 5894




 made every effort to avoid crediting factual statements of any party where they
 are not properly supported. See L. Civ. R. 56.1(a).
     II.   Discussion1
           The parties have dumped hundreds of pages of documents into the
 record with little effort to outline a coherent summary. Accordingly, I provide
 below a summary of what I believe are the facts material to resolving the cross-
 motions for summary judgment.
                 A.      The Relevant Procedural History
           On November 18, 2015, Plaintiff World Express filed its Complaint. World
 Express alleged that it was “a warehouse and storage facility, offering paid
 storage services for automobiles, boats, and other vehicles that are being
 exported from or imported at Port Newark, New Jersey.” (Compl. ¶ 7) It brought
 this lawsuit to recover unpaid fees that it alleged were incurred by
 Defendants/Third-Party Plaintiffs for services provided in connection with the
 purchase and shipping of three boats: a 2011 Monterey 204, a 2009 Chaparral
 190 SSI, and a 2010 Formula 34 PC. (Id. ¶¶ 9-12) World Express alleges that
 there are two sets of outstanding fees:
           (1)        $5,500 from custom clearance and unloading fees associated with
                      the Chaparral and Monterey boats. (Id. ¶ 16)

 1       Citations to the record will be abbreviated as follows. Citations to page numbers
 refer to the page numbers assigned through the Electronic Court Filing system, unless
 otherwise indicated:
           “DE” = Docket entry number in this case.
           “Compl.” = The Complaint filed by Plaintiff World Express. (DE 1)
           “PSOF” = Plaintiff/Third-Party Defendants’ Statement of Undisputed Facts. (DE
                    187-1)
           “DSOF” = Defendant/Third-Party Plaintiffs’ Statement of Undisputed Facts. (DE
                    189-3)
           “PRSOF” = Plaintiff/Third-Party Defendants’ Responsive Statement of Fact in
                     Opposition to Defendant/Third-Party Plaintiffs’ Statement of Fact.
                     (DE 193)
           “DRSOF” = Defendant/Third-Party Plaintiffs’ Responsive Statement of Fact in
                     Opposition to Plaintiff/Third-Party Defendants’ Statement of Fact.
                     (DE 189-2)

                                              6
Case 2:15-cv-08126-KM-MAH Document 202 Filed 08/28/20 Page 7 of 48 PageID: 5895




       (2)   $109,759.51 for the storage of the Formula boat. (Id. ¶ 18)
 World Express seeks to hold Defendants jointly and severally liable and to
 pierce the corporate veil to hold Defendant Alexander Safonov, the alleged
 “managing member, owner, and registered agent” of Crocus FZE and Crocus
 LLC, personally liable. (Id. ¶¶ 4, 29–32)2
       Third–Party Plaintiffs then filed a complaint on September 21, 2016
 against Third-Party Defendants Marine Transport, Royal Finance, Aleksandr
 Solovyev, Car Express, Alla Solovyeva, Raya Bakhirev, Roman Chernin, and
 Vadim Alper. (DE 17) The Third–Party Complaint alleges six Counts: (1) fraud,
 (2) civil conspiracy, (3) breach of contract, (4) unjust enrichment, (5) quantum
 meruit, and (6) account stated. (Id.) Fraud is also asserted against Plaintiff as a
 counterclaim.
       On June 21, 2017, Third-Party Plaintiffs filed a motion for leave to file an
 amended complaint to include a claim under the New Jersey Consumer Fraud
 Act (“NJCFA”), N.J.S.A. § 56:8–1 et seq and additional factual allegations in
 further support of their existing claim of fraud. (DE 51). On October 10, 2017,
 Judge Hammer granted in part that motion and permitted the Third-Party



 2      As discussed herein, prior to filing the Complaint in this action, the Crocus
 defendants filed a related complaint against Marine Transport, Royal Finance, and
 Aleksandr Solovyev before the Federal Maritime Commission (the “Commission”)
 asserting claims under the Shipping Act of 1984. (Dkt. No. 15-04)

         Plaintiff World Express repeatedly refers to the failure of Defendants/Third-
 Party Plaintiffs to assert, for example, fraud allegations like the ones here before the
 Commission. (PSOF ¶ 21) However, claims that fall outside of the Commission’s
 jurisdiction cannot be heard by the Commission. “The law is settled that an
 administrative agency can exercise only those powers conferred on it by Congress.”
 Trans-Pacific Freight Conference of Japan v. FMB, 302 F.2d 875, 880 (D.C. Cir. 1962).
 The Commission has jurisdiction over matters relating to “transportation by water of
 ... cargo between the United States and a foreign country.” 46 U.S.C. § 40102(6). That
 jurisdiction begins when a common carrier assumes responsibility for transportation
 of the cargo and ends when the cargo is delivered to the consignee at the place of
 destination contemplated by the contract of carriage. See, e.g., Norfolk Southern R. Co.
 v. James N. Kirby, Pty Ltd, 543 U.S. 14, 23-27 (2004) (finding that federal maritime law
 applies to the inland portions of international shipments transported through bill of
 lading).

                                         7
Case 2:15-cv-08126-KM-MAH Document 202 Filed 08/28/20 Page 8 of 48 PageID: 5896




 Plaintiffs to assert additional factual allegations in support of their fraud claim,
 but otherwise denied the motion to add an NJCFA claim. (DE 74; DE 75)
       After the close of discovery on December 1, 2018, Plaintiff/Third-Party
 Defendants moved for summary judgment on the Counterclaim/Third-Party
 Complaint. (DE 162) On January 25, 2019, Third-Party Defendant Alper filed a
 motion for summary judgment. (DE 166) Then, on March 20, 2019,
 Defendants/Third-Party Plaintiffs filed a cross-motion for summary judgment.
 (DE 173) Judge Hammer administratively terminated all three motions pending
 settlement discussions. (DE 182) After those discussions failed, all parties
 except for Mr. Alper renewed their motions for summary judgment.
          B.     The Parties
       Defendant/Third-Party Plaintiff Alexander Safonov “is the sole owner and
 decision maker of all corporate defendants/third-party plaintiffs (Crocus
 Investments, LLC, Crocus FZE, and Middle East Asia Alfa FZE).” (PSOF ¶ 3)
 The Crocus and the Middle East FZE entities were the entities through which
 Safonov acquired the at-issue boats and cars and intended to repair and resell
 them. There is a late-breaking dispute as to whether Middle East FZE is the
 correct entity, see Section III.B.i, p. 34, but I set that aside for the moment.
 Middle East FZE is an entity governed by the laws of Dubai. Andrey Tretiykov
 was an employee of Middle East FZE (DSOF ¶ 11), but Plaintiff adds that
 Tretiykov’s son was a co-owner of Middle East FZE and Safonov and Tretiykov
 were really business partners. (PRSOF ¶ 11)
       Third-Party Defendant Marine Transport is a licensed “non-vessel
 operating common carrier” located in Bayonne, New Jersey. (DSOF ¶¶ 2-5)
 Marine Transport provided freight forwarding and logistics services to
 customers all over the world, including certain defendants located in Dubai.
 (Id.) During the relevant time period, Marine Transport used Plaintiff World
 Express as its container freight station/container yard (“CFS/CY”). (Id. ¶ 15)
 Marine Transport and World Express are both located at the same location and
 share an office: 63 New Hook Road, Bayonne, New Jersey. (Id. ¶ 3; DE 189-9)


                                        8
Case 2:15-cv-08126-KM-MAH Document 202 Filed 08/28/20 Page 9 of 48 PageID: 5897




       Aleksandr Solovyev, his ex-wife, Alla Solovyeva, as well as Third-Party
 Defendants Bakhirev, Chernin, and Alper were individuals who at various
 points held positions at World Express and/or Marine Transport. (DSOF ¶¶ 19-
 25)
       Bakhirev was the President and Owner of Plaintiff World Express from
 2010-2016. (DSOF ¶ 39; PRSOF ¶ 39) In 2016, Chernin became the owner of
 World Express after Bakhirev transferred the company to him. (DE 189-1 at
 28-29; DSOF ¶¶ 20, 22) Chernin resigned in December 2016 at which point
 Bakhirev took back ownership of World Express. (DSOF ¶ 22) Solovyev was not
 an owner or officer of World Express during the relevant time period, but he
 oversaw operations. (Id.) During most of this time period, Bakhirev was the
 general manager of Marine Transport. (Id. ¶¶ 25-28)
       Mr. Alper (Solovyeva/Solovyev’s son-in-law) was the general counsel of
 Marine Transport from 2009 until 2012, at which point he became the director
 of operations for Marine Transport until April 2015. (Id. ¶¶ 42–44; see also DE
 189-22)
       Ms. Solovyeva owns Marine Transport. (Id. ¶¶ 45-47; PRSOF ¶¶ 45-47)
 The parties disagree as to whether Mr. Solovyev is also an owner of Marine
 Transport. Plaintiff points to a 2017 annual report listing Alla Solovyeva as the
 sole owner of Marine Transport. (PSOF ¶ 45) In proceedings before the Federal
 Maritime Commission, Mr. Solovyev stated that he was not a managing
 member or owner of Marine Transport, but at times exaggerated his
 relationship with Marine Transport for business purposes. (See DE 190-5 at 27
 (responses to proposed findings of fact)) Defendants, however, contend that
 there is some evidence indicating that Mr. Solovyev was a part owner, at least
 as of 2015. (DSOF ¶¶ 45–47 (citing exhibits located at DE 189-22 (Certification
 of Vadim “Dimitry” Alper) to DE 189-24 (Union County Prosecutor’s Office
 Report on Marine Transport)))
       These same documents indicate that Mr. Solovyev is the sole owner,
 officer, and director of at least two additional entities, Defendants Royal


                                       9
Case 2:15-cv-08126-KM-MAH Document 202 Filed 08/28/20 Page 10 of 48 PageID: 5898




  Finance and Car Express. (Id.; see also DE 187-11 at 11) Car Express is a car
  dealer which purchases automobiles and boats from auctions at the requests of
  its customers. Here, Car Express facilitated the purchase of the at-issue boats
  from an auction company, Copart, and, according to Defendants, facilitated the
  purchase of the at-issue vehicles. (Id. ¶ 17) Royal Finance issued the invoices
  for these items and generally issues invoices and collects payments for the
  services provided by the Solovyev and Solovyeva owned entities. (See, e.g.,
  DSOF ¶¶ 125-129)
            C.     The Boats
         In April and May 2013, Defendants purchased from Solovyev’s company,
  Car Express, the Monterey and Chaparral boats won at a Copart auction.
  (DSOF ¶¶ 16, 79, 91, 95) Between March and May 29, 2013, Safonov
  purchased 11 boats using Solovyev/Third-Party Defendants’ services. (Id. ¶¶
  18, 83 (citing “Exhibit K” pp. 7-9, an email and spreadsheet mostly in
  Russian))3



  3       Counsel for Defendants/Third-Party Plaintiffs submits a notarized translation of
  these documents in which Counsel avers that he is fluent in Russian. (DE 189-1
  (“Nussbaum Decl.”) at 3, 12-17) The email attached to the spreadsheet, says Counsel,
  states:

         Hello. In the original invoice, the price for the boats is 28,192 US but you
         wrote to me 29,192 US – you probably made a mistake. You have my
         credit of 15,207 US (look at the file). Where are the documents regarding
         the Regal, I only have a copy of the dock receipt and invoice, is this
         enough?

  (Nussbaum Decl. at 3) The email attaches a document titled “Completed
  purchases.doc”, which is the spreadsheet submitted by Defendants as part of Exhibit
  K. The spreadsheet lists 11 boats purchased between March and May 2013, including
  the Chaparral and Monterey boats, and indicates that all the boats were paid for. (Id.
  at 12-17)) The spreadsheet also shows a $15,207 credit remaining as a balance in
  Defendants account from Marine Transit. (Id.) Mr. Nussbaum certified before a notary
  that he is fluent in Russian and English and that the translations he provided were
  true and accurate. Plaintiff’s response in its PRSOF states: “Disagree. It is not clear
  whether this involves all of the subject boats. Objection on the basis of the translation
  not being certified.” (PRSOF ¶ 83) Plaintiff does not offer a differing translation of these
  documents.


                                            10
Case 2:15-cv-08126-KM-MAH Document 202 Filed 08/28/20 Page 11 of 48 PageID: 5899




        Through Third-Party Defendant Marine Transport, Defendants shipped
  the Monterey and Chaparral boats to Dubai for repair and resale. (Id. ¶¶ 108-
  112) These boats were repaired in Dubai. (Id. ¶¶ 115-117) Safonov and an
  employee of Middle East FZE, Andrey Tretiykov, contacted Alex Solovyev in
  order to export the boats back to the United States because Middle East FZE
  was not able to sell them in Dubai. They were sent back to Marine Transport in
  July 2014. (Id.; PSOF ¶ 19)
        In August 2013, a third boat, the Formula boat, was purchased by
  Defendants. (DSOF ¶¶ 126-29) There appears to be no agreement as to what
  Defendants intended to do with the Formula boat upon purchasing it. World
  Express states that it was purchased to repair and then rent to customers in
  Florida. (PRSOF ¶ 124) Defendants state that it was purchased with the intent
  of sending it to Dubai for repair and resale. (DSOF ¶ 124) In any event, it is
  undisputed that on August 7, 2013, Royal Finance sent an invoice, #1189AT,
  to Defendants for $59,780 ($56,280 for the boat and $3,500 for delivery) and
  that Defendants paid $59,780 to Royal Finance. (DSOF ¶¶ 126-28; PRSOF ¶¶
  126-28) Also included on the #1189AT invoice were the following additional
  charges: $12,000 for loading/shipping to Dubai, $500 for commission, $500
  for documentation, and $4,500 for a trailer. (DSOF ¶ 127; PRSOF¶ 127)
  Defendants did not pay the $12,000 for loading/shipping to Dubai. (DSOF ¶
  133) On August 13, 2013, Defendants then wired an additional $5,000 to Royal
  Finance to pay for the $4,500 trailer and the $500 shipping documentation
  fees. (DSOF ¶ 129; PRSOF ¶ 129) Defendants were then charged for an
  additional trailer, and they paid $4,500 for that trailer (DSOF ¶¶ 131-134; DE
  191-7 (showing three wire transfers for $59,780, $5,000, and a $4,500 one on
  December 5, 2013 for “PAYMENT FOR BOATTREILER[sic].”)) Plaintiff agrees
  that Crocus wired the $4,950 payment but denies that both the $5,000 and
  $4,950 payments were received for the trailers and points to a Crocus Exhibit
  “GGG” page “DEF0047” as proof. (PRSOF ¶¶131-133 (admitting the $4,500 was
  wired by Crocus)) However, this document is not in the record and the basis for
  Plaintiff’s objection regarding the $4,950 payment is unclear.
                                        11
Case 2:15-cv-08126-KM-MAH Document 202 Filed 08/28/20 Page 12 of 48 PageID: 5900




        The parties disagree as to the cause for the delay in shipping the boat.
  Defendants contend that there were difficulties with the trailer needed to ship
  the Formula boat. (DSOF ¶¶ 129-48) As noted above, Defendants contend that
  they paid for two separate trailers to ship the boat, but that Third-Party
  Defendants waited for months to tell them that they could not ship the
  Formula because these trailers were insufficient. (Id.) Moreover, Defendants
  point out that Third-Party Defendants never produced any proof of ownership
  or a valid “VIN” Number for the trailers. (Id.) Without proof of title to the
  trailers, say Defendants and their expert, the boat could not be shipped
  internationally anyway, so the six-month delay in shipping the boat was
  Plaintiff/Third-Party Defendants’ fault. (Id.) Moreover, Defendants also claim
  that the title to the Formula itself was invalid, as Car Express never obtained a
  U.S. Certificate of Title. (DSOF ¶ 144) Finally, Defendants contend that they had
  already overpaid Marine Transport for its services, as they had a $15,207 credit
  on their account and then, for unexplained reasons, paid an additional $8,400
  on August 15, 2013, for the shipment of the boat to Dubai. (DSOF ¶¶ 83, 155)
  Thus, all of Defendants’ obligations with respect to shipping the Formula had
  been met. The real reason for the delay in shipping, say Defendants, was that
  Plaintiff/Third-Party Defendants could not locate a proper trailer for the
  Formula. (Id. ¶¶ 83-84; see also n. 3, supra)
        Plaintiff/Third Party Defendants disagree and claim that no title for the
  trailer was required. (PRSOF ¶ 138) Plaintiff/Third Party Defendants cite no
  substantial evidence or expert testimony for the contention that they did not
  need original title for the trailer. (Id.) They note only they never acquired or
  presented proof of original title for the trailers used to ship the Monterey and
  Chaparral boats. (Id. ¶ 144) World Express does not outright deny that
  Defendants had an $15,207 credit, but denies that the $8,400 paid in August
  2013 was for shipping the Formula. (Id. ¶¶ 83, 155) Instead, World Express
  points to Marine Transport’s invoice for this August 2013 transaction, which




                                         12
Case 2:15-cv-08126-KM-MAH Document 202 Filed 08/28/20 Page 13 of 48 PageID: 5901




  shows that the funds were for the shipment of a different boat with “Vin(s):
  47GAA2725EB0000007, SERT5333J405.” (Id. ¶ 155 (citing DE 193-19))
        Be all that as it may, on February 13, 2014, Mr. Safonov wrote to Mr.
  Solovyev and provided new shipping instructions, this time to send the
  Formula to Florida. (DSOF ¶¶ 141-42; PRSOF ¶¶ 141-42; PSOF ¶ 20) The
  parties disagree as to what caused Mr. Safonov to change his mind about
  shipping the boat to Dubai. Safonov contends that he began to suspect
  Solovyev was a crook and he did not want to deal with him anymore. (DSOF ¶
  142) World Express contends that Mr. Safonov’s testimony indicates that he
  did so as retribution for a separate issue that arose with a Mercedes vehicle (as
  outlined below). (PRSOF ¶ 142). In one of the actions before the Commission,
  the parties suggested that Mr. Safonov began to mistrust his business partner
  at Middle East FZE, Tretiykov, and therefore did not want to ship the boat
  there. (See F.M.C. Dkt. No. 15-04 at DE 73 at 4-5) In any event, the parties
  agree that in February 2014 World Express and/or Marine Transport were no
  longer preparing to ship the Formula internationally.
        Mr. Safonov then sent follow up emails in July 2014 and August 2014
  requesting that all three boats be shipped to Florida. Plaintiff/Third-Party
  Defendants’ relationship with Defendants/Third-Party Plaintiffs then
  deteriorated further and, apparently, broke down over the issue of storage fees.
        As to storage fees, Marine Terminal, rather than World Express,
  communicated with Defendants. Marine Terminal’s tariff as applicable to boats
  being exported stated: “Carrier provides 30 calendar days free storage prior for
  vehicles, trucks and boats received for US export shipment at its CFS/CY as
  listed herein. Beyond 30 days, storage charges per day apply as follows: A.
  STORAGE CHARGES AT BAYONNE, NJ ... Boats: USD 20 per day.” (DSOF ¶
  76; DE 187-11 at 19; DE 190-11) Marine Terminal’s “tariff provides that MTL’s
  container freight station/container yard (CFS/CY) ‘may be a designated
  warehouse. Shipper, at its own expense, will deliver its vehicle to [MTL’s]
  designated warehouse for loading into the container for movement to the U.S.


                                        13
Case 2:15-cv-08126-KM-MAH Document 202 Filed 08/28/20 Page 14 of 48 PageID: 5902




  load port.’ (CX I 78.)” and that Marine Terminal “uses World Express as its
  CFS/CY.” (DE 187-11 at 12; DSOF ¶ 15)
        World Express has produced invoices in this action that purport to be for
  the storage of the Formula boat. However, these invoices from World Express
  were issued to Marine Transport in 2014. For example, World Express issued
  invoice numbers 40761-1 and 50677-1 to Marine Transport, which then paid
  these invoices. (DSOF ¶ 41; PRSOF ¶ 41) Invoice 50677-1 is an invoice from
  World Express to Marine Transport dated February 14, 2014 for six months of
  “storage 8/12/13 - 02/14/14 2010 Formula Boat V#..70C010” for $19,587.66.
  (DE 191-12) The invoice lists the rate as $105.31 per day. (Id.) The invoice was
  paid four days later on February 18, 2014. (Id.; see also DE 190-5 at 34
  (response to proposed findings of fact in F.M.C. proceeding 15-04 No. 31
  admitting Marine Transport paid for the storage of the boats)) Invoice 40761-1
  is an invoice from World Express to Marine Transport dated June 27, 2014.
  (DE 188-4 at 159) It is for “storage 2/15/14 - 06/30/14 2010 Formula Boat
  v#70C010” for $14,322.16. (Id.) Curiously, the “PAID” stamp on the invoice is
  for June 26, 2014, the day before the date of the invoice. All told, Marine
  Terminal paid World Express nearly $34,000 for the storage of the Formula.
  Mr. Alper testified that World Express would bill Marine Transport, which
  would officially pay these invoices and issue checks. (DE 189-6 (Alper
  Transcript) pp. 99) However, Mr. Alper also testified that World Express would
  issue invoices to Marine Transport when it needed to balance its books. (Id. pp.
  100-101) Marine Transport would then remit a check to World Express. (Id.)
        In August 2014, Safonov sent Solovyev a letter demanding return of the
  boats. (DE 190-5 at 32) Also in August 2014, Royal Finance issued an invoice
  to Defendants seeking $39,409.39 in storage fees. (DE 187-8 at 10) Royal
  Finance calculated the storage fees the same way World Express did, that is, at
  a rate of $9.60 per linear meter per day, which amounted to $105.31 per day.
  (Id.) There is no documentation in the record between World Express and
  Defendants that indicates that World Express would be charging Defendants


                                       14
Case 2:15-cv-08126-KM-MAH Document 202 Filed 08/28/20 Page 15 of 48 PageID: 5903




  for storage fees. Nor have I been able to locate a copy of the invoice actually
  sent to Defendants by Royal Finance (as opposed to the invoice sent by World
  Express to Marine Transport).
           D.     The Vehicles
        The second set of transactions here concerns two vehicles, a 2006
  Mercedes SL65 and a 2011 Porsche Panamera, that Third-Party Plaintiffs
  allegedly purchased from Third-Party Defendants. As in the case of the boats,
  there have been several lawsuits surrounding the sale and transport of the
  Mercedes and Porsche.
        In 2014, nonparties MAVL Capital Inc., IAM & AL Group Inc., and Maxim
  Ostrovskiy filed a complaint in the Eastern District of New York against Marine
  Transport, Alper, Solovyev, Royal Finance, and Car Express. See Mavl Capital,
  Inc. v. Marine Transp. Logistics, Inc., No. 13-CV-7110(PKC)(RLM), (E.D.N.Y.).
  The allegations in that action were that
        [b]etween January and August of 2013, Plaintiffs[MAVL, IAM & AL,
        and Ostrovskiy] contracted with MTL to ship vehicles abroad and,
        as a condition of that agreement, agreed to pay certain
        commissions, fees, and financing costs to RFG for services
        provided by both MTL and Car Express. (Compl., Dkt. 1 at ¶¶ 45-
        51.) In the summer of 2013, the parties’ relationship soured after
        Plaintiffs worked out a more favorable arrangement with another
        shipping company and notified Defendants of their intent to wind
        down their relationship. (Id. at ¶¶ 62-70.) Defendants, at that time,
        still had several of Plaintiffs’ vehicles in their possession, including
        a 2006 Mercedes SL65 (“Mercedes”) and a 2011 Porsche Panamera
        (“Porsche”), both of which Plaintiffs had previously retained
        Defendants to store, along with other property, until shipment by a
        third party. (See id. ¶¶ 64-65, 78-109.)

        When Plaintiffs demanded the return of that property, Plaintiffs
        alleged that the Defendants refused under the pretext of being
        owed payments to which they had no right under the parties’
        operative agreements. (Id. at ¶¶ 66-68.) For example, Plaintiffs
        allege that Defendants demanded inflated storage fees to which
        Plaintiffs had never agreed. (See id. at ¶ 66.) . . . Ultimately,
        Plaintiffs allege that when Plaintiffs refused to pay, Defendants
        obtained title to some of the property by asserting maritime liens
        and shipped some of the property overseas, without proper title,


                                        15
Case 2:15-cv-08126-KM-MAH Document 202 Filed 08/28/20 Page 16 of 48 PageID: 5904




        including three of Plaintiffs’ motorcycles, as well as the Mercedes
        and Porsche. (See id. at ¶¶ 83, 86-87, 91-92, 97-98, 103-04, 108-
        27.)

  Mavl Capital, Inc. v. Marine Transp. Logistics, Inc., No. 13CV7110PKCRLM,
  2018 WL 1474175, at *2 (E.D.N.Y. Mar. 26, 2018), aff’d sub nom. MAVL
  Capitial, Inc. v. Marine Transp. Logistics, Inc., 771 F. App’x 56 (2d Cir. 2019)
  (“EDNY Action”). Plaintiffs alleged several claims in the EDNY Action, including
  Shipping Act claims, RICO claims, and state law consumer and common law
  claims. Plaintiffs’ federal claims were then dismissed and the Court directed
  Plaintiffs to show cause why the state law claims should not be dismissed.
  Instead of complying with that order, Plaintiffs filed a series of Rule 60 motions
  and then sought and were denied leave to amend their complaint to add
  Safonov and his related entities as plaintiffs. Id. at *4-*8. Currently, that
  matter is on appeal to the Second Circuit.
        While the EDNY Action was proceeding, in 2016, MAVL Capital, IAM &
  AL, and Maxim Ostrovskiy filed an action before the Commission naming
  Marine Transport and Dmitry Alper as defendants. Apparently, in this second
  Commission action, plaintiffs asserted that around December 3, 2012 they sent
  the Mercedes to Marine Transport for storage. (See F.M.C. Dkt. No. 16-16, DE 1
  (Verified Complaint) ¶¶ 27-30) Plaintiff agreed to pay Marine Transport $150 a
  month for storage of the Mercedes, the ultimate plan being that Marine
  Transport would ship the vehicle to Germany. (See id.; see also DE 7 (Verified
  Answer) ¶ 30; DE 15 (Initial Decision Partially Dismissing Complaint) at 9) The
  Porsche was purchased on April 22, 2013 and was destined for Kotka, Finland.
  (See F.M.C. Dkt. No. 16-16, DE 1 (Verified Complaint) ¶¶ 37-40)
        In the Commission action, Defendants were alleged to have unlawfully
  converted the vehicles while they were being stored, shipping them instead to
  the United Arab Emirates without the consent of Plaintiff. (Id. ¶¶ 31-33, 41-43)
  The claims as to the Mercedes were then dismissed by the administrative law
  judge because they fell outside the jurisdiction of the Shipping Act of 1984.
  (F.M.C. Dkt. No. 16-16, DE 15 (Initial Decision Partially Dismissing Complaint)

                                         16
Case 2:15-cv-08126-KM-MAH Document 202 Filed 08/28/20 Page 17 of 48 PageID: 5905




  at 13-21) The ALJ found that any alleged conversion happened as a result of
  storing the vehicle in Marine Transport’s warehouse rather than as a result of
  exporting the vehicle internationally by water. (Id.) The claims regarding the
  Porsche were not dismissed. In February 2017, plaintiffs filed exceptions to the
  ALJ opinion. A decision remains pending.
        As to this action, it is undisputed that the Mercedes and Porsche were
  being stored by Marine Transport. Marine Transport, says Defendants, was
  charging non-parties IAM & AL Group and Maxim Ostrovskiy a monthly
  storage charge for these vehicles. (DSOF ¶ 56) On June 12, 2013, nonparty
  Ostrovskiy owed $2,354 in unpaid storage fees. (Id.) By March 2014, the
  outstanding balance had been reduced to $900. (Id.)
        At some point while these storage fees were accruing, Third-Party
  Defendants came into possession of the vehicles. There are several competing
  stories as to how this occurred.
        One theory is that the Plaintiff/Third-Party Defendants purchased the
  Porsche and Mercedes at auction, although the facts concerning the auction
  remain murky and disputed. Defendants/Third-Party Plaintiffs point to
  documents that they were given from Solovyev and Alper that purport to show
  that Car Express purchased the Porsche on May 28, 2013 and the Mercedes on
  June 7, 2013, both through Copart auctions. (DSOF ¶¶ 61, 71 (citing “Exhibit
  DD” (DE 190-4) Copart invoices for the two vehicles)) However, Copart has
  denied ever selling these vehicles and denies that the documentation provided
  to Defendants/Third-Party Plaintiffs was generated by Copart. (Id.) Thus,
  Defendants contend that the vehicles were never part of Copart’s inventory and
  deny that Third-Party Defendants ever purchase these vehicles from Copart.
  (DSOF ¶ 62) In their version, the vehicles were owned by Ostrovskiy and
  IAM&AL and were converted by Marine Transport before being improperly sold
  to Defendants/Third-Party Plaintiffs. (Id.)
        Plaintiff/Third-Party Defendants do not outright dispute these
  statements. (PRSOF ¶¶ 48, 62, 71) Instead, they defend the transactions by


                                        17
Case 2:15-cv-08126-KM-MAH Document 202 Filed 08/28/20 Page 18 of 48 PageID: 5906




  first stating that the transactions were legitimate because the vehicles
  successfully passed customs when being exported, and because Middle East
  FZE was the one listed on all shipping documents as the one to receive the
  vehicles. (Id. ¶ 48) Plaintiff/Third-Party Defendants also defend the
  transactions by pointing to “Ex. 5” a printout of a $36,440.00 “wire transfer” to
  IAAI Buyer, another Solovyev entity, for “Stock # 11030324.” (Id. ¶ 62
  (incorporating a reference to Ex. 5 (DE 193-5))) There is no indication what this
  wire transfer is for other than a handwritten note on the printout that reads:
  “payment to IAAI for Porsche Panamera.” (Id.) A similar document is not
  provided for the Mercedes. But in any event, Plaintiff contends that this wire
  transfer is proof that the vehicles were legitimately acquired by Marine
  Transport at an IAA Buyer auction. (PRSOF ¶¶ 62, 71; PSOF ¶ 15) Plaintiff
  points to a May 6, 2013 bill of lading transporting the Porsche on behalf of IAA
  from California to Marine Transport in New Jersey (see DE 187-13) and a
  salvage certificate for the Porsche indicating that the owner of the Porsche is
  IAA. (Id.) Two salvage certificates are provided for the Mercedes that appear to
  list both IAM & AL and IAA. (Id.) As to the Copart invoices, Plaintiffs contend
  that there is no “proof in admissible form that Mr. Solovyev sent the purported
  invoice from Copart.” (PRSOF ¶ 123)
        A third and contradictory story has also emerged. In response to
  interrogatories propounded by plaintiffs in the EDNY Action (plaintiffs there
  being MAVL Capital, IAM & AL and Ostrovskiy), Alla Solovyeva declared under
  penalty of perjury that the Mercedes and Porsche were exported to Dubai
  “pursuant to Clause 15 of the MTL House Bill of Lading [‘LIEN’] for unpaid
  freight and other charges owed by plaintiffs.” (DE 189-26 (“Exhibit W”) at 3)4


  4      Whether this was a proper transaction remains to be seen as the EDNY and
  Commission actions remain ongoing. However, the ALJ in the 16-16 action noted that
  the basis for this lien rests on shaky ground as no party could produce a bill of lading
  incorporating “Clause 15” into the relevant documents. (See F.M.C. Dkt. 16-16 at DE
  15, p. 17-19) The court then noted that based on the allegations in the Verified
  Complaint, Marine Transport may have had a warehouse lien or under New Jersey law
  it was possible that Marine Transport had converted the Mercedes.

                                          18
Case 2:15-cv-08126-KM-MAH Document 202 Filed 08/28/20 Page 19 of 48 PageID: 5907




  Thus, according to this third story, the cars were never purchased at auction
  and instead were legally possessed and shipped by Third-Party Defendants as a
  result of Marine Transport’s liens.
        Regardless of how Marine Transport came to possess the vehicles, it is
  uncontested that Mr. Solovyev shipped both vehicles to Middle East FZE.
  (Again, there is a general sense that the vehicles went to Mr. Safonov, but a
  dispute as to whether FZE is the correct “Middle East” entity. See p. 34, infra.).
  They were shipped to Dubai for sale in Dubai. (DE 187-11 at 19) Defendants
  contend that they did not request to buy the Mercedes and Porsche, but rather
  that Middle East received the cars at the request of the Third-Party Defendants
  (namely, the Solovyevs). (DSOF ¶¶ 67-69) At Third-Party Defendants’ direction,
  Middle East FZE paid $50,000 to cover the cost of customs duties, repair, and
  storage of the vehicles. (Id.) The plan was for the parties to then sell the
  vehicles and split the profits.
        Plaintiff/Third-Party Defendants’ denial of these allegations appears to
  consist of a claim that Alla Solovyev had nothing to do with this transaction
  and that there is no evidence that Middle East FZE repaired the Mercedes.
  (PRSOF ¶¶ 67-69) They dispute that the cars were sent at the direction of Mr.
  Solovyev and dispute that they owe $50,000 in fees. (Id.) As to repairs of the
  Porsche, Plaintiff points to a receipt from August 2013. (PSOF ¶ 14) Defendants
  dispute this invoice and claim that they still had to repair the Porsche once it
  arrived in Dubai. (DRSOF ¶ 14)
        At some point after the cars arrived in Dubai in August 2014, the U.S.
  title to the cars was changed to United Arab Emirates titles that listed a
  separate entity, Middle East Asia Alfa FZC, as the owner of the cars. (DSOF ¶
  69; DE 190-7)
        Ultimately, the Mercedes and Porsche were disposed of, but the
  circumstances remain disputed and unclear. Third-Party Defendants claim
  that Tretiykov stole the vehicles from Middle East FZE’s warehouse and sold
  them, ultimately splitting the profits with Solovyev and Marine Transport.
  (DSOF ¶ 69 (citing the declaration of Alexander Safonov); see also DE 192 at
                                         19
Case 2:15-cv-08126-KM-MAH Document 202 Filed 08/28/20 Page 20 of 48 PageID: 5908




  13-14) The declaration of Mr. Safonov, which Defendants/Third-Party Plaintiffs
  point to as evidence that supports these allegations, does not in fact state that
  Tretiykov stole the vehicles and then sold them. Defendants further claim that
  they opened an investigation into Mr. Tretiykov in Dubai, but the document
  cited (“Exhibit HH”, DE 189-8) is primarily in Arabic (no translation is
  furnished), does not appear to mention Mr. Tretiykov, and lists as its subject
  “betrayal of trust.” (Id.) The Mercedes appears to have then been sold for
  $3,800 in Dubai, at least according to Ms. Solovyeva’s interrogatory responses.
  (DE 189-26 (“Exhibit W”) at 2) Elsewhere, Royal Finance claims the car was
  sold for $3,500. (DE 190-2 at 10)
         Each side claims that there are no material disputed issues of fact and
  demands summary judgment.
  III.   Analysis

            A.   Counts 1 and 2 of the Complaint

         In Count 1 of the Complaint, World Express seeks to recover two
  different fees: (1) $5,500 “for payment made by MTL of the custom clearance
  and unloading of the 2008 Chaparral boat and 2011 Monterey boat and
  transport of the two boats to WEC”; and (2) storage fees for the Formula boat.
  World Express asserts causes of action for common law bailment, quantum
  meruit, and/or breach of contract.
         Defendants/Third-Party Plaintiffs move for summary judgment, asserting
  that there has been a failure of proof as to both sets of fees. First, Defendants
  assert that there is no proof that Marine Transport made this $5,500 payment
  and that World Express therefore did not reimburse Marine Transport for these
  fees. (DSOF ¶ 121) World Express concedes that it did not provide services to
  support the $5,500 allegation in the Complaint and therefore did not reimburse
  Marine Transport for $5,500 associated with the boats. (PRSOF ¶ 121)
  Accordingly, there is no material dispute concerning this $5,500 set of fees and
  I will dismiss Count 1 insofar as it seeks to recover $5,500 from Defendants in
  connection with the Chaparral and Monterey boats.

                                        20
Case 2:15-cv-08126-KM-MAH Document 202 Filed 08/28/20 Page 21 of 48 PageID: 5909




        Second, the Complaint seeks approximately $110,000 in unpaid storage
  fees associated with the Formula boat.
        Defendants contend that there is no evidence that they had a
  relationship with World Express and that Plaintiff has failed to produce any
  documentation created at the time the Formula arrived at Marine Transport’s
  facility that entitles World Express to storage fees for the Formula boat. (DE
  192 at 30) To this, there is less than meets the eye. Defendants dealt directly
  with Marine Transport, but seem to have been well aware that Marine
  Transport did not store boats itself, but used the services of World Express.5
        Defendants argue that World Express lacks standing to pursue this
  matter. (Id.) In that regard, they point to the testimony of former World Express
  owner, Raya Bakhirev, who admitted that there was no direct relationship
  between World Express and Defendants, as World Express’s only client is
  Marine Transport:
        Q. If a party wants to provide shipping instructions to your
        company, how do they usually do it?
        A. We have only one client, and we receive instructions from that
        client for loading up containers, and that’s it.
        Q. So as far as you know, WEC does not have any kind of a
        relationship with Mr. Safonov?
        A. We do not have a client like that.
        Q. So you do not have a relationship of any kind with Mr. Safonov
        for WEC -- I’m sorry, I will make the question clear. So WEC does
        not have any relationship with Mr. Safonov; is that your
        testimony?
        A. Yes.

        ...



  5         Defendants/Third-Party Plaintiffs acknowledge in multiple filings that World
  Express was no stranger. They state that World Express and not Marine Transport
  was the entity that stored the boats. (See, e.g., DSOF ¶ 15 (“MTL uses World Express
  as its CFS/CY. (See, page from MTL’s Tariff produced by MTL in FMC Docket No.: 15-
  04 marked as RESP 073 and bates numbered DEF1189, annexed hereto as Exhibit
  “L”).’”))

                                          21
Case 2:15-cv-08126-KM-MAH Document 202 Filed 08/28/20 Page 22 of 48 PageID: 5910




        Q. So you testified that MTL was WEC’s only client; is that correct?

        A. Yes.

  (DE 189-5 (“Bakhirev Tr. II”) pp. 66-72, 118)
        Defendants say that the only storage fees they were made aware of
  consisted of the published tariffs of Third-Party Defendant Marine Transport—
  not World Express—which has not moved to recover any storage fees. They
  point to Marine Transport’s posted tariffs: “Carrier provides 30 calendar days
  free storage prior for vehicles, trucks and boats received for US export
  shipment at its CFS/CY as listed herein. Beyond 30 days, storage charges per
  day apply as follows: A. STORAGE CHARGES AT BAYONNE, NJ... Boats: USD
  20 per day.” (DSOF ¶ 76; DE 192 at 33-35) However, Defendants dispute that
  even $20 per day is owed. Marine Transport and Mr. Solovyev, say Defendants,
  had an understanding that the boat was to be stored for free pending the sale
  of the Mercedes and Porsche. (DE 192 at 40). Defendants also cite certain
  testimony of Mr. Safonov before the Federal Maritime Commission (See DE 192
  citing DE 189-13 pp. 66-67)).6
        Alternatively, Defendants appear to be arguing that the parties were
  negotiating for the shipment of the Formula to Dubai from August 2013 until
  February 13, 2014 but never came to any agreement to export the boat. (DSOF
  ¶¶ 124 – 141) Then, on February 13, 2014, they seem to agree, Mr. Safonov
  emailed Mr. Solovyev to direct him to ship the Formula to Florida rather than
  Dubai. (DSOF ¶ 141; PRSOF ¶ 141) Thus, at a minimum, as of February 13,
  2014, Defendants had no intention of exporting the boat. To the extent that
  any Marine Transport tariffs would be applicable, say Defendants, those tariffs
  only applied to the Formula from August 2013 to February 14, 2014.



  6       This appears to be an incorrect reference as the testimony cited does not
  pertain to whether the boats would be stored for free. Instead, it appears that Mr.
  Safonov testified in this action that the parties understood the boats would be stored
  for free in exchange for Mr. Safonov shipping, storing, and repairing the Mercedes and
  Porsche vehicles in Dubai. (DE 187-6 (“Safonov Tr.”) pp. 70-73)

                                          22
Case 2:15-cv-08126-KM-MAH Document 202 Filed 08/28/20 Page 23 of 48 PageID: 5911




        World Express’s opposition is less than clear. World Express does not
  deny that Marine Transport’s tariffs during the relevant period were $20 per
  day for boats awaiting international export. Instead, World Express states that
  these fees would be inapplicable because there was never an agreement or
  intent to send the Formula boat internationally. (See PRSOF ¶ 124 (“In this
  factual assertion as to the Formula boat, Mr. Nussbaum says that his client
  (Mr. Safonov of Crocus) had ‘the intention of sending it to Dubai for repair and
  resale.’ However, at Mr. Safonov’s deposition as part of the proceedings before
  this Court, Mr. Safonov says something completely different” and points to
  testimony from Mr. Safonov indicating that he intended to repair the boat in
  the US and rent it out there))
        As to whether it offered to store the Formula for free, World Express just
  points to Mr. Safonov’s testimony in this action where he testified that it was
  assumed that there would be no storage charges because the boats were to be
  sold or shipped immediately to Florida. (See DE 194 at 4-5) World Express then
  fixates on which individual instructed the boats to be shipped where, although
  it is unclear what this has to do with storage fees. (Id. at 5 (“Similarly, as to the
  subject Formula boat, it was Mr. Safonov, and not Aleksandr Solovyev, who
  instructed to ship this boat to Florida. (Plaint. Br. Ex. 8 at 17-18, paragraphs
  91-92, 95)”) At no point does World Express point to any documentation or
  evidence establishing in advance the storage fees it intended to charge
  Defendants. Testimony in the record by Ms. Bakhirev confirms that it would
  have been Mr. Solovyev who would have provided a storage quote to
  Defendants. (Bakhirev Tr. I at 139 (“Q. What is the range of fees? A. Depends
  on the space that boat takes. It’s just calculated based on the size. Q. Who
  provides the quotes to customers? A. Aleksandr Solovyev. Q. Not you? A. No.”))
  However, not even World Express submits evidence establishing that Mr.
  Solovyev communicated with Mr. Safonov regarding storage of the Formula.




                                         23
Case 2:15-cv-08126-KM-MAH Document 202 Filed 08/28/20 Page 24 of 48 PageID: 5912




                  i. Breach of Contract

        From all of this, I cannot discern any offer and acceptance on reasonably
  specific terms. To the extent that this action is one for breach of contract, then,
  I will grant summary judgment to Defendants. There is no evidence
  establishing that, prior to accepting the Formula boat into its warehouse,
  World Express arrived at any agreement with Defendants to store the Formula
  boat, or establishing the charges therefor.
        “For a contract to be enforceable there must be a meeting of the minds
  for each material term to an agreement.” In re Rappaport, 517 B.R. 518, 529
  (Bankr. D.N.J. 2014) (internal quotations and citations omitted). The
  requirements of a meeting of the minds “is ‘an essential element to the valid
  consummation of any contract.’” Id. at 530 (quoting Ctr. 48 P’ship v. May Dep’t
  Stores Co., 355 N.J. Super. 390, 406, 810 A.2d 610 (N.J. Super. Ct. App. Div.
  2002)). This requirement is met when “there has been a common
  understanding and mutual assent to all the terms of a contract.” Id. A contract
  is not legally enforceable without this “common understanding” of the terms.
  Marcangelo v. Boardwalk Regency Corp., 847 F.Supp. 1222, 1229–30 (D.N.J.
  1994) (quotation omitted). To have a meeting of the minds, both parties must
  manifest that they understand what each is agreeing to do or not to do, and the
  “contracting party is bound by the apparent intention he or she outwardly
  manifests to the other party.” Brawer v. Brawer, 329 N.J. Super. 273, 283, 747
  A.2d 790 (N.J. Super. Ct. App. Div. 2000) (quoting Hagrish v. Olson, 254 N.J.
  Super. 133, 136, 603 A.2d 108 (N.J. Super. Ct. App. Div. 1992)). “Where the
  parties do not agree to one or more essential terms, however, courts generally
  hold that the agreement is unenforceable.” Weichert Co. Realtors v. Ryan, 128
  N.J. 427, 435, 608 A.2d 280, 284 (1992) (citing Heim v. Shore, 56 N.J. Super.
  62, 72–73, 151 A.2d 556 (N.J. Super. Ct. App. Div. 1959) (holding agreement
  unenforceable because parties did not agree on terms of payment, principal
  amount of mortgage, due date, and interest rate)).



                                        24
Case 2:15-cv-08126-KM-MAH Document 202 Filed 08/28/20 Page 25 of 48 PageID: 5913




        Contract formation and essential terms rest on propositions of fact which
  must be assessed on a summary judgment standard. See McDonnell v. Engine
  Distributors, 314 F. App’x 509, 511 (3d Cir. 2009) (citing Burlew v. Hepps, 6
  N.J. Super. 16, 19 (App. Div. 1949)) (“The formation of an enforceable contract
  is a question of fact”); American Lumber & Mfg. v. Atlantic Mill & Lumber Co.,
  290 F. 632, 634 (3d Cir. 1923) (recognizing that “[w]hen the evidence is
  conflicting it is for the jury to determine whether a contract does in fact exist,
  and, if so, what are its terms?”). When parties perform under a contract
  without objection, a court will sometimes find agreement—i.e., the Court will
  infer what the parties agreed to do based on what they did. See James v.
  Zurich-Am. Ins. Co. of Illinois, 203 F.3d 250, 255 (3d Cir. 2000) (stating that
  where an agreement is silent on a particular term, a course of dealing may fill
  the void); Trianco, LLC v. Int’l Bus. Machines Corp., 583 F. Supp. 2d 649, 662
  n.9 (E.D. Pa. 2008), aff’d, 347 F. App’x 808 (3d Cir. 2009) (“[A] party’s partial
  performance can be used to show intent to be bound to an agreement.”).
  Should a party thereafter fail to perform, a breach may be found.
        Here, the parties appear to have had a practice or plan under which
  boats would be located and then expeditiously shipped elsewhere in the hopes
  that they would be quickly repaired and sold for profit. Storage, then, was
  apparently not much of an issue. For reasons unknown to this Court, at some
  point around August 2013, the plan began to break down. Now each side seeks
  to unwind the relationship while charging the other for failed efforts. But the
  parties cannot cover themselves retroactively by positing what they now think
  would have been a fair agreement. Here the evidence fails to demonstrate that
  there was any contemporaneous agreement that establishes that Defendants
  agreed to pay World Express a specific daily fee for the storage of the Formula.
  The only document outlining storage fees, if any, consists of Third-Party
  Defendant Marine Transport’s posted tariffs for storing boats in anticipation of
  export. But even World Express seemingly concedes that these tariffs are
  irrelevant to its claims here. (PRSOF ¶¶ 76-78) World Express has produced no


                                        25
Case 2:15-cv-08126-KM-MAH Document 202 Filed 08/28/20 Page 26 of 48 PageID: 5914




  other documents establishing that, prior to the acceptance of the Formula into
  its warehouse, there was an agreement outlining what storage fees would be
  paid by Defendants for storage.
        Accordingly, to the extent Count 1 seeks to recover approximately
  $110,000 in unpaid storage fees under a breach of contract theory of liability,
  that claim is dismissed.

                  ii. Common law bailment

        Whether there is some other theory under which World Express is
  entitled to compensation for storage of the Formula boat is a separate question.
  One such theory is common law bailment. The parties dispute whether World
  Express acted as a bailee and, if so, whether it is entitled to damages. Because
  I find that material facts remain in dispute, I will deny both parties’ motions for
  summary judgment with respect to Count 1 insofar as it asserts a bailment
  theory.
        Plaintiff World Express argues that it acted as an actual or constructive
  bailee of Mr. Safonov’s boats and therefore had authority to file this action for
  unpaid storage fees. (DE 194 at 10) Defendants argue that World Express does
  not have standing to pursue any claims because World Express is a sham
  entity and because Mr. Solovyev is not an officer or agent of World Express.
  (DE 192 at 28, 30-31) In any event, say Defendants, World Express never
  actually stored anything and Defendants never engaged their services; thus, in
  Defendants’ view, there is no basis for World Express to recover under a
  bailment (or any) theory of liability. (Id. at 29)
        Initially, I will deny Defendants’ summary judgment motion insofar as it
  seeks to dismiss Count 1 based on World Express’s lack of standing. While it is
  true that World Express’s owner at the time, Ms. Bakhirev, did not sign off on
  Mr. Solovyev’s initiation of the lawsuit, she has nevertheless pursued the
  claims here. Likewise, Mr. Chernin, the subsequent owner of World Express,
  agreed to continue with the action. (See 189-1 (“Chernin Tr.”) pp.51-54) At his



                                          26
Case 2:15-cv-08126-KM-MAH Document 202 Filed 08/28/20 Page 27 of 48 PageID: 5915




  deposition in February 2018, he affirmed that World Express was continuing to
  pursue its claims here. (Id.)
          At any rate, I see no substantial evidence from either side that World
  Express is a sham entity or that it does not provide storage services.
  Defendants concede that “[Marine Transport] uses World Express as its
  CFS/CY,” i.e., its container freight station/container yard. (DSOF ¶ 15) World
  Express has its own website. (Id. ¶¶ 6-8) World Express has a board of
  directors and keeps minutes of meetings. (Id. ¶ 19) Defendants focus on
  testimony in Ms. Bakhirev’s deposition which, ripped from its context, suggests
  that World Express is not a storage company. (See, e.g., DSOF ¶ 80
  (characterizing Ms. Bakhirev’s testimony as stating that “Bakhirev . . . explains
  that WEC never accept automobiles for storage.”); DE 198 at 16-17) But Ms.
  Bakhirev repeatedly explained how storage at World Express works and that
  they do, in fact, store boats and automobiles for Marine Transport. (See DE
  189-4 (“Bakhirev Tr. I”) at 137-139)7


  7       The larger context of the testimony quoted by Defendants is:
          Q. What are the daily charges to store a car for WEC?
         A [Bakhirev]. It depends on whether the car is being shipped, or whether it’s a
  boat or a car, and on average we have 30 days free, and then it’s ten dollars a day
  after that.
          Q. So let’s say I wanted to store my car, and I’m not shipping it, what is my
  rate?
          A. We will not take your car for storage.
          Q. I’m sorry, going back again to your answer
          ...
          Q. You said “it depends on whether the car is shipped?”
          A. Yes.
          Q. So there are some cars you store that are not shipped?
          A. Sometimes clients refuse to ship the car.
          Q. So they give you the car to hold and then they don’t ship them?
          A. Yes, that happens.
          Q. What is the daily storage fee for a boat, is it different than a car?

                                             27
Case 2:15-cv-08126-KM-MAH Document 202 Filed 08/28/20 Page 28 of 48 PageID: 5916




        I turn to the issue of whether World Express, in storing boats or vehicles,
  took on the status of a bailee. A bailment may be created by contract, either
  express or implied, or by operation of law or statute. Cerreta v. Kinney Corp.,
  50 N.J. Super. 514, 517, 142 A.2d 917 (App. Div.1958). A bailment arises when
  a person leaves his chattel on the premises of another “if the latter is given
  primary control of the chattel for the time being.” Moore’s Trucking Co. v. Gulf
  Tire & Supply Co., 18 N.J. Super. 467, 469–70, 87 A.2d 441 (N.J. Super. Ct.
  App. Div.) (listing as examples of bailments: “jewelry checked with a swimming
  pool attendant; diamonds delivered to a retail jeweler ‘on memorandum’ for
  sale; automobile placed in shop to be washed; airplane stored in a hangar,”
  (citations omitted)), certif. denied, 10 N.J. 22, 89 A.2d 306 (1952). A bailment
  has been explained in the following way:
        A bailment is created by the delivery of personal property by one person
        to another in trust for a specific purpose, pursuant to an express or
        implied contract to fulfill that trust. Inherent in the bailment relationship
        is the requirement that the property be returned to the bailor, or duly
        accounted for by the bailee, when the purpose of the bailment is
        accomplished, or that it be kept until it is reclaimed by the bailor.

  8A Am.Jur.2d Bailments § 1 (1997). Notably, for a bailment to arise, the bailor
  must have “possession and primary control” over the chattel. City of Jersey
  City v. Liggett & Myers Tobacco Co., 14 N.J. 112, 115, 101 A.2d 555 (1953).
        Where, as here, a third party has come into possession of the property,
        [i]t has been said that a constructive bailment or a bailment by operation
        of law may be created when a person comes into possession of personal
        property of another, receives nothing from the owner of the property, and

        A. Yes, it does. It depends on the size of the boat.
        Q. What is the range of fees?
        A. Depends on the space that boat takes. It’s just calculated based on the size.
        Q. Who provides the quotes to customers?
        A. Aleksandr Solovyev.
        Q. Not you?
        A. No.
  (Bakhirev Tr. I at 137-39)

                                           28
Case 2:15-cv-08126-KM-MAH Document 202 Filed 08/28/20 Page 29 of 48 PageID: 5917




        has no right to recover from the owner for what he does in caring for the
        property. Such person is ordinarily considered to be a gratuitous bailee,
        liable only to the bailor for bad faith or gross negligence. 8 Am.Jur.2d,
        Bailment, s 14 at 918 (1963); Weinstein v. Sheer, 98 N.J.L. 511, 514, 120
        A. 679 (E. & A. 1922); Dudley v. Camden and Phila. Ferry Co., 42 N.J.L.
        25, 27 (Sup.Ct. 1880). And see, Zuppa v. Hertz Corp., 111 N.J. Super.
        419, 268 A.2d 364 (Cty.Ct. 1970) in which it is stated:

                * * * It is the element of lawful possession, however created, and
                the duty to account for the thing as the property of another, that
                creates the bailment, regardless of whether such possession is
                based upon contract in the ordinary sense or not. Laidlaw,
                “Principles of Bailments,” 16 Cornell L.Q. 286 (1931). (at 423, 268
                A.2d at 366)

        Where possession has been acquired accidentally, fortuitously, through
        mistake or by an agreement for some other purpose since terminated, the
        possessor, “upon principles of justice,” should keep it safely and restore
        or deliver it to its owner. Under such circumstances, the courts have
        considered the possessions quasi-contracts of bailment or constructive
        and involuntary bailments. State v. Carr, 118 N.J.L. 233, 234, 192 A. 36
        (E. & A. 1937).

  Capezzaro v. Winfrey, 153 N.J. Super. 267, 270–71, 379 A.2d 493, 495 (App.
  Div. 1977).
        Here, Defendants do not dispute that “[Marine Transport] uses World
  Express as its CFS/CY,” i.e., its container freight station/container yard.
  (DSOF ¶ 15) When the Formula boat arrived, it was placed in World Express’s
  warehouse. “[A] bailment may be spelled out of circumstances which surround
  a situation where one lawfully obtains possession of personal property of
  another and is bound to account for such property.” Carr, 117 N.J.L. at 251.
  Thus, World Express when it lawfully came into possession of the Formula
  became the Formula’s bailee.
        What remains disputed is whether World Express was entitled to a fee for
  its services as bailee, and the amount of any such fees. “The Court recognizes a
  bailee does have the right to recoup unpaid storage fees.” Weissman v.
  Williams, No. 1:15-CV-40(WLS), 2017 WL 11404587, at *17 (M.D. Ga. Sept. 29,
  2017). There is some evidence of what Plaintiff expected to be paid for storage

                                        29
Case 2:15-cv-08126-KM-MAH Document 202 Filed 08/28/20 Page 30 of 48 PageID: 5918




  of the Formula in the form of invoices it sent to Marine Transport. (See, e.g.,
  DE 191-12). World Express and Marine Transport seem to have agreed between
  themselves that the rate would be $105.31 per day to store the Formula boat.
  Indeed, Marine Transport paid World Express nearly $34,000 for the storage of
  that boat. (DE 188-4 at 159; DE 191-12) The continuing mystery is why World
  Express, which has been paid by Marine Transport, believes it should recover
  the $34,000 from Defendants. It seems that if anybody is out $34,000, it is
  Marine Transport.
        Almost as mystifying is Defendants’ position that they never agreed to
  pay anything for storage of the Formula. Defendants proffer a number of
  theories for why they owed nothing for storage. (See DE 192 generally.) Those
  theories are as follows: One, Defendants point to an absence of any evidence—
  communications between Safonov and Solovyev, receipts, bills of lading, etc.—
  which would support charging $105.31 per day. Two, Plaintiff knew there
  would be no charge for the storage for the Formula because Defendants were
  simultaneously shipping the Mercedes and Porsche to Dubai to repair and sell,
  in effect providing an offset against the storage charges. Three, the Formula
  had to be stored only because Marine Transport failed to fulfill its promise of
  expeditiously finding a suitable trailer in connection with the plans for export.
        Material facts remain in dispute. I will therefore deny both motions for
  summary judgment on Count 1 insofar as it asserts a theory of common law
  bailment.

                iii. Quantum Meruit

        Only Defendants discuss a quantum meruit theory, and that only in the
  most cursory manner. (DE 192 at 29) Once again, their position is they never
  engaged the services of World Express and World Express never stored
  anything. (Id.) As discussed above, World Express argues that it was the
  CFS/CY for Marine Transport; when Marine Transport stored a vehicle, it did
  so through World Express. I will deny Defendants’ motion for summary
  judgment.

                                        30
Case 2:15-cv-08126-KM-MAH Document 202 Filed 08/28/20 Page 31 of 48 PageID: 5919




        “‘Quantum meruit,’ which literally means ‘as much as is deserved,’ is
  applied when, absent a manifest intention to be bound, ‘one party has
  conferred a benefit on another and the circumstances are such that to deny
  recovery would be unjust.” Kas Oriental Rugs, Inc. v. Ellman, 394 N.J. Super
  278, 286 (N.J. Super. Ct. App. Div. 2007) (citations omitted). To recover under
  a theory of quantum meruit, a plaintiff must establish (1) the performance of
  services in good faith; (2) the acceptance of the services by the entity to which
  they were rendered; (3) an expectation of compensation therefor; and (4) the
  reasonable value of the services. Coldwell Banker Commercial/Feist & Feist
  Realty Corp. v. Blancke P.W. L.L.C., 368 N.J. Super. 382, 401 (N.J. Super. Ct.
  App. Div. 2004) (quoting Longo v. Shore & Reich, Ltd., 25 F.3d 94, 98 (2d Cir.
  1994)).
        Here, World Express has introduced evidence that it did, in fact, store
  the Formula on behalf of Marine Transport and Defendants, satisfying element
  1. However, as noted above, there are material fact issues that preclude
  summary judgment as to elements two, three, and four. Defendants, for
  example, were well aware that World Express was Marine Transport’s CFS/CY.
  (DSOF ¶ 15) They also understood that there could be some storage fees for the
  Formula, at least insofar as the boat was being stored while awaiting export.
  (Id. ¶ 76) However, there is also evidence upon which a reasonable jury could
  find that Plaintiff was not entitled to storage fees. For example, Mr. Safonov
  testified that Plaintiff understood that it would not be paid storage fees because
  the boats would be stored for free in exchange for Mr. Safonov’s shipping,
  storing, and repairing the at-issue Mercedes and Porsche vehicles in Dubai.
  (DE 187-6 (“Safonov Tr.”) pp. 70-73) Some corroboration of this offset theory is
  available in the form of evidence that Defendants allegedly incurred $50,000 in
  fees for those vehicles without expectation of reimbursement them for those
  fees. Still, there seems to be no contemporaneous documentation of any such
  quid pro quo.




                                        31
Case 2:15-cv-08126-KM-MAH Document 202 Filed 08/28/20 Page 32 of 48 PageID: 5920




        Accordingly, Defendants’/Third-Party Plaintiffs’ motion for summary
  judgment on Count 1 is denied.

                 iv. Piercing the Corporate Veil

        Count 2 seeks to pierce the corporate veil to hold Mr. Safonov personally
  liable. Veil piercing is an equitable remedy whereby “the protections of
  corporate formation are lost” and the parent corporation may be found liable
  for the actions of the subsidiary. Interfaith Cmty. Org. v. Honeywell Int’l, Inc.,
  215 F.Supp.2d 482, 497 (D.N.J. 2002). In that regard, “piercing the corporate
  veil is not technically a mechanism for imposing ‘legal’ liability, but for
  remedying the ‘fundamental unfairness [that] will result from a failure to
  disregard the corporate form.’” Trs. of the Nat’l Elevator Indus. Pension, Health
  Benefit & Educ. Funds v. Lutyk, 332 F.3d 188, 193 (3d Cir. 2003).
        New Jersey law assumes that a corporation is a separate entity from its
  shareholders, Lyon v. Barrett, 89 N.J. 294, 300 (1982), “and that a primary
  reason for incorporation is the insulation of shareholders from the liabilities of
  the corporate enterprise.” State Dept. Of Environmental Protection v. Ventron
  Corp., 94 N.J. 473, 500 (1983). Thus, in the absence of extraordinary
  circumstances, such as fraud or injustice, a court will generally decline to
  pierce the corporate veil. Id. “[T]he party seeking an exception to the
  fundamental principle that a corporation is a separate entity from its principal
  bears the burden of proving that the court should disregard the corporate
  entity.” Tung v. Briant Park Homes, Inc., 287 N.J. Super. 232, 240 (App. Div.
  1996).
        In New Jersey, two elements must be shown to pierce the corporate veil:
  “First, there must be such unity of interest and ownership that the separate
  personalities of the corporation and the individual no longer exist. Second, the
  circumstances must indicate that adherence to the fiction of separate corporate
  existence would sanction a fraud or promote injustice.” The Mall at IV Group
  Properties, LLC v. Roberts, No. 02–4692, 2005 WL 3338369, at *3 (D.N.J. Dec.
  8, 2005) (citation omitted). However, even in instances where one individual

                                         32
Case 2:15-cv-08126-KM-MAH Document 202 Filed 08/28/20 Page 33 of 48 PageID: 5921




  shareholder or director dominates the corporate entity, “liability generally is
  imposed only where the [dominant party] has abused the privilege of
  incorporation by using the [corporate form] to perpetrate a fraud or injustice, or
  otherwise to circumvent the law.” Ventron, 94 N.J. at 500, 468 A.2d 150. In
  determining whether a unity of interest and ownership exists under the first
  prong, the Third Circuit has applied six non-binding factors to guide this
  inquiry:
        [1] gross undercapitalization ... [2] “failure to observe corporate
        formalities, non-payment of dividends, [3] the insolvency of the
        debtor corporation at the time, [4] siphoning of funds of the
        corporation by the dominant stockholder, [5] non-functioning of
        other officers or directors, absence of corporate records, and [6] the
        fact that the corporation is merely a facade for the operations of
        the dominant stockholder or stockholders.”

  Craig v. Lake Asbestos of Quebec, Ltd., 843 F.2d 145, 150 (3d Cir.1988)
  (citations omitted). With respect to the second element, a plaintiff need not
  prove common law fraud but instead demonstrate that the defendants, via the
  corporate form, perpetrated “a fraud, injustice, or the like,” a less exacting
  standard. Group Properties, 2005 WL 3338369, at *3.
        The issue of piercing the corporate veil is submitted to the factfinder,
  unless there is no sufficient evidence to justify disregard of the corporate form.
  G–I Holdings, Inc. v. Bennett, 380 F.Supp.2d 469, 477–78 (D.N.J. 2005). See
  Morris v. Krauszer’s Food Stores, Inc., 300 N.J. Super. 529, 542, 693 A.2d 510
  (N.J. Super. Ct. App. Div.) (finding error in charge on alter ego doctrine
  harmless because no evidence to justify disregard of corporate form), certif.
  denied, 151 N.J. 77, 697 A.2d 549 (1997). “[T]he party seeking an exception to
  the fundamental principle that a corporation is a separate entity from its
  principal bears the burden of proving that the court should disregard the
  corporate entity.” Tung v. Briant Park Homes, Inc., 287 N.J. Super. 232, 240,
  670 A.2d 1092 (N.J. Super. Ct. App. Div. 1996).
        Here Defendants state that Plaintiff has failed to produce any evidence
  during discovery to support piercing the corporate veil of the Defendant

                                        33
Case 2:15-cv-08126-KM-MAH Document 202 Filed 08/28/20 Page 34 of 48 PageID: 5922




  entities. (DE 192 at 29) Plaintiff’s evidence for veil-piercing is that Mr. Safonov
  stated in his deposition that Middle East FZE did not pay taxes in the United
  Arab Emirates. (DE 194 at 13) In the same sentence, Plaintiff concedes that the
  United Arab Emirates does not have a federal corporate tax structure. (Id.)
        As to the Craig factors, there has been no evidence presented that any of
  the Defendant entities, Crocus LLC, Crocus FZE, or Middle East FZE, are
  grossly undercapitalized or that they have failed to observe corporate
  formalities. Plaintiff submits at least one set of minutes kept by Middle East
  FZE. (DE 194 at 12 (citing Ex. 21, board minutes for Middle East FZE)) Nor has
  World Express pointed to the insolvency of any of these entities or the illicit
  siphoning of funds as the basis for ignoring corporate forms here.
        Accordingly, Count 2 is dismissed.

            B.    Third-Party Complaint/Counterclaim

        I turn to the cross-motions for summary judgment on the Third-Party
  Complaint and Counterclaim, which relate to the Porsche and Mercedes. Those
  claims are (1) fraud, (2) civil conspiracy, (3) breach of contract, (4) unjust
  enrichment, (5) quantum meruit, and (6) account stated.
                   i. Standing
        I start with the threshold issue of standing. Plaintiff/Third-Party
  Defendants argue in their opening brief that “[t]he subject vehicles were sent to
  Mr. Safonov in Dubai by MTL.” (DE 187-2 at 8) For the first time, in their reply
  brief, they contend that Safonov has no standing to counter-sue with respect to
  the Porsche and Mercedes because he is not affiliated with Middle East Asia
  Alfa FZC (as distinguished from Middle East Asia Alfa FZE or LLC), the entity
  which, they say, received the vehicles and paid for the costs/fees. (DE 194 at
  12) I will not entertain a complex standing argument thrown into a reply brief
  with no opportunity to respond. Perhaps these matters will be explored in some
  other motion or at trial, but for now I do not resolve them.8


  8      I would not necessarily forgo a decision if I could discern the evidentiary basis
  for Plaintiff’s argument. Little effort is made to explain the relationships among FZC,
                                           34
Case 2:15-cv-08126-KM-MAH Document 202 Filed 08/28/20 Page 35 of 48 PageID: 5923




                  ii. Count 1: Fraud
        Plaintiff/Third-Party Defendants move for summary judgment, asserting
  that Counterclaimants/Third-Party Plaintiffs have failed to prove their fraud
  claim with respect to the Mercedes and Porsche. Their primary contention is
  that Mr. Safonov doesn’t remember the transaction. (DE 187-2 at 5-6; DE 194
  at 6) Defendants respond that Third-Party Defendants fraudulently induced
  them to agree to incur expenses to ship and repair the Porsche and Mercedes
  by claiming that these vehicles were purchased at auction. (DE 192 at 38-39)
  However, says Defendants, these cars legally belonged to others, not parties to
  this lawsuit, and were not the property of Third-Party Defendants at all. (Id.)
        “Although the word ‘fraud” is used in common parlance to connote any
  practice involving shady or underhanded dealing, in the law it is a term of art
  with a clear definition.” Banco Popular N. Am. v. Gandi, 184 N.J. 161, 175, 876
  A.2d 253 (2005). To establish fraud under New Jersey law, a plaintiff must
  prove that “the defendant made (1) a material misrepresentation of present or
  past fact (2) with knowledge of its falsity (3) with the intention that the other
  party rely thereon (4) and which resulted in reasonable reliance by plaintiff.”
  Lightning Lube v. Witco Corp., 4 F.3d 1153, 1182 (3d Cir. 1993); see Gennari v.
  Weichert Co. Realtors, 148 N.J. 582, 610, 691 A.2d 350 (1997).
        In addition, “allegations of fraud must be proved by clear and convincing
  evidence.” Alexander v. CIGNA Corp., 991 F. Supp. 427, 435 (D.N.J. 1988)
  (citing Vanguard Telecomm., Inc. v. S. New England Tel. Co., 722 F. Supp. 1166,
  1187 (D.N.J. 1989), aff’d, 900 F.2d 645 (3d Cir. 1990); Fox v. Mercedes-Benz
  Credit Corp., 281 N.J. Super. 476, 484, 658 A.2d 732 (App. Div. 1995)).
  Therefore, to survive summary judgment, “a plaintiff must meet his or her


  FZE and LLC. The entity that is a party to this lawsuit, recall, is Middle East Asia Alfa
  FZE. Plaintiff/Third-Party Defendants cite to “Ex. 20,” a bill of lading listing Tretiykov
  and “Middle East Asia Alfa FZC” as the exporter. They also cite “Ex. 21,” a May 2007
  set of board minutes from “Middle East Asia Alfa LTD.” Plaintiff concedes that Safonov
  “is the sole owner and decision maker of . . . Middle East Asia Alfa FZE.” (PSOF ¶ 3)
  Plaintiff also states that Middle East Asia Alfa FZC is Mr. Safonov’s company. (PRSOF
  ¶ 69) All of this says very little about the issue that Plaintiff seeks to raise or the
  relevant time period, 2013–14.
                                           35
Case 2:15-cv-08126-KM-MAH Document 202 Filed 08/28/20 Page 36 of 48 PageID: 5924




  ‘burden of coming forward with evidence which could lead a jury to find clear
  and convincing proof of fraud.’” Id. (quoting Moffatt Enterprises, Inc. v. Borden
  Inc., 807 F.2d 1169, 1174-75 (3d Cir. 1986)).
        Of the four elements of fraud, “[m]isrepresentation and reliance are the
  hallmarks of any fraud claim, and a fraud cause of action fails without them.”
  Banco Popular N. Am., 184 N.J. at 175, 876 A.2d 253. An alleged
  misrepresentation must be premised upon an assertion that is not in accord
  with the facts. Restatement (Second) of Contracts § 159 cmt. a, c (1981).
  However, the assertion “must relate to something that is a fact at the time the
  assertion is made in order to be a misrepresentation. Such facts include past
  events as well as present circumstances but do not include future events.” Id.
  “Indeed, in order to constitute a fact, a statement's content must be susceptible
  of ‘exact knowledge’ at the time it is made.” Alexander, 991 F. Supp. at 435.
        Neither side has met its burden to demonstrate an absence of a genuine,
  material issue of fact as to element (1), a material misrepresentation of present
  or past fact concerning how the vehicles were acquired and who was their
  proper owner.
        Plaintiff/Third-Party Defendants assert that the subject vehicles were
  legitimately acquired by Marine Transport at auction. They point to their “Ex.
  10” (DE 187-13), which consists of bills of lading and salvage certificates for
  the cars. (PSOF ¶ 15) These documents list several entities, including IAM & AL
  Group and IAA. No receipts are provided from the purported IAA auction.
        Defendants, on the other hand, provide documents that could persuade
  a reasonable juror to reject Plaintiff’s version of events. Defendants say that
  Solovyev and Alper provided them with documents that show that Car Express
  purchased the Porsche on May 28, 2013 and the Mercedes on June 7, 2013
  through Copart auctions. (DSOF ¶¶ 61, 71 (citing “Exhibit DD” (DE 190-4)
  Copart invoices for the two vehicles)) Defendants also submit answers to
  interrogatories propounded by plaintiffs in the EDNY Action, attested to by Alla
  Solovyeva, which state that the Mercedes and Porsche were exported to Dubai


                                        36
Case 2:15-cv-08126-KM-MAH Document 202 Filed 08/28/20 Page 37 of 48 PageID: 5925




  “pursuant to Clause 15 of the MTL House Bill of Lading [‘LIEN’] for unpaid
  freight and other charges owed.” (DE 189-26 (“Exhibit W”) at 3)
        It is thus apparent that there is a genuine issue of fact for trial as to
  whether there was a misrepresentation here and, if so, by whom. Anderson,
  477 U.S. at 248, 249. Both sides’ motions for summary judgment on Count 1
  are denied.

                 iii. Count 2: Civil Conspiracy
        In New Jersey, the essential elements of a civil conspiracy are: (1)
  combination of two or more persons; (2) a real agreement or confederation with
  a common design; (3) the existence of an unlawful purpose to be achieved by
  unlawful means; and (4) special damages. Board of Ed. of the City of Asbury
  Park v. Hoek, 66 N.J. Super. 231, 241, 168 A.2d 829 (N.J. Super. Ct. App. Div.
  1961), rev’d in part on other grounds, 38 N.J. 213, 183 A.2d 633(1962).
  However, a plaintiff need not prove that the unlawful agreement was express or
  that each participant in the conspiracy knew the “exact limits of the illegal plan
  or the identity of all participants,” as long as plaintiff alleges that each
  participant shared in “the general conspiratorial objective.” Morgan v. Union
  County Bd. of Chosen Freeholders, 268 N.J. Super. 337, 365, 633 A.2d 985
  (N.J. Super. Ct. App. Div. 1993).
        A civil action for conspiracy is essentially a tort action. Therefore, to
  maintain an action for civil conspiracy, a plaintiff must also point to (1) an
  overt act of one or more of the conspirators in furtherance of the conspiracy;
  and (2) consequential damage to the rights of another, of which the overt act is
  the proximate cause. Hoek, 66 N.J. Super. at 241, 168 A.2d 829. “[T]he
  conspiracy is not the gravamen of the charge, but merely a matter of
  aggravation, enabling the plaintiff to recover against all the defendants as joint
  tortfeasors.” Hoek, 66 N.J. Super. at 241, 168 A.2d 829. The actionable
  element is the tort which the defendants agreed to perpetrate and which they
  actually committed. Landriani v. Lake Mohawk Country Club, 26 N.J. Super.
  157, 159, 97 A.2d 511 (N.J. Super. Ct. App. Div. 1953).


                                         37
Case 2:15-cv-08126-KM-MAH Document 202 Filed 08/28/20 Page 38 of 48 PageID: 5926




        The threshold problem is the lack of proof of an underlying tort. As noted
  above, I must deny summary judgment as to the fraud claim. So at the very
  least, summary judgment must be denied as to civil conspiracy.
        Plaintiff contends further that Count 2 must be dismissed based on the
  intracorporate conspiracy doctrine. There can be no conspiracy here, they say,
  because Solovyev, Solovyeva, Alper, and Bakhirev all acted as employees and
  officers of the same entity, Marine Transport. (DE 187-2 at 9)
        The intracorporate conspiracy doctrine bars allegations of conspiracy
  because employees generally cannot conspire with their organization.
  Heffernan v. Hunter, 189 F.3d 405, 412 n.5 (3d Cir. 1999); Broich v. Inc. Vill. of
  Southampton, 650 F. Supp. 2d 234, 246-47 (E.D.N.Y. 2009) (stating that the
  intracorporate conspiracy doctrine provides that “a corporation or public entity
  generally cannot conspire with its employees or agents as all are considered a
  single entity.”) (internal quotation marks and citation omitted). In a related
  vein, individual agents , officers, or employees of a corporation, acting in their
  representative capacities cannot conspire among themselves. Marjac, LLC v.
  Trenk, No. CIV A 06-1440 JAG, 2006 WL 3751395, at *16 (D.N.J. Dec. 19,
  2006) (citations omitted). Nevertheless, a conspiracy is possible between a
  agents, officers, or employees of a corporation where they were acting as
  individuals, rather than representatives of the corporation. Id.
        Here I will deny both motions for summary judgment as to Count 2 for
  civil conspiracy. It is uncontested that Solovyev, Solovyeva, Alper, and Bakhirev
  are all employees and agents of Marine Transport.9 During this time period,
  Bakhirev was the general manager of Marine Transport. (DSOF ¶¶ 25-28) Alper
  was general counsel and director of operations for Marine Transport. (Id. ¶¶
  42–44; see also DE 189-22) Ms. Solovyeva owns Marine Transport. (Id. ¶¶ 45-
  47; PRSOF ¶¶ 45-47) Mr. Solovyev held himself out as an agent of Marine
  Transport and not even Defendants contest that Solovyev was a part owner, at
  least as of 2015. (DSOF ¶¶ 45–47 (citing exhibits located at DE 189-22

  9     I separately address the claims against Mr. Chernin. See Section III.B.vii.

                                          38
Case 2:15-cv-08126-KM-MAH Document 202 Filed 08/28/20 Page 39 of 48 PageID: 5927




  (Certification of Vadim “Dimitry” Alper) to DE 189-24 (Union County
  Prosecutor’s Office Report on Marine Transport))) However, the record is at best
  muddled as to each individual’s role in the conspiracy and whether each
  individual was acting on behalf of him or herself for personal gain, as agents of
  some other entity, or as agents of a single corporation, Marine Transport.

                  iv. Count 3: Breach of Contract
        Defendants/Third-Party Plaintiffs contend that the parties had an
  agreement with respect to the Mercedes and Porsche: Solovyev and Alper, they
  say, agreed to ship the vehicles to Dubai and in exchange Defendants/Third-
  Party Plaintiffs would pay all customs, fees, and repair costs associated with
  the vehicles. Confusingly, they also contend that Solovyev and Alper agreed to
  repay those costs. The only supporting evidence is Mr. Safonov’s own
  certification and the invoice they sent in August 2014 to Royal Finance for
  $50,000 after receiving and repairing the vehicles in Dubai. (DSOF ¶ 68; DE
  192 at 42-43)
        But Defendants/Third-Party Plaintiffs point to no evidence suggesting
  that there was a meeting of the minds prior to the acquisition, shipment, and
  repair of the vehicles over who would pay for what services and expenses. See
  In re Rappaport, 517 B.R. at 529. The only evidence in the record regarding the
  vehicles are bills of lading, salvage certificates, and Middle East FZE’s invoice.
  (DE 187-13; DE 189-28) No communications are in evidence attesting to the
  parties’ understanding about these vehicles. No written agreement is provided.
  There is simply no evidence of a bilateral understanding that Third-Party
  Defendants would be reimbursed for 100% of the cost to ship and repair the
  vehicles.
        The reality seems to have been a loose and undefined relationship
  whereby Third-Party Defendants would pay for the vehicles upfront while
  Third-Party Defendants would then pay to ship the vehicles and repair them in
  Dubai. There is no evidence that the parties ever discussed reimbursing Third-
  Party Plaintiffs for the $50,000 in costs they incurred to ship and repair the


                                        39
Case 2:15-cv-08126-KM-MAH Document 202 Filed 08/28/20 Page 40 of 48 PageID: 5928




  vehicles. Indeed, Defendants/Third-Party Plaintiffs admit that it was agreed
  that they would incur these costs so that the cars could ultimately be sold in
  Dubai, with the parties splitting the profits. (DE 192 at 12) The real problem
  seems to be that the profits never appeared.
        No party suggests that there was an oral agreement, but such a
  contention would not alter the picture. An oral agreement must still satisfy the
  basic elements of any contract: 1) mutual assent or “meeting of the minds,” 2)
  consideration from both parties, and 3) terms that are “sufficiently definite that
  the performance to be rendered by each party can be ascertained with
  reasonable certainty.” Shogen v. Global Aggressive Growth Fund, Ltd., 2007 WL
  1237829, at *14 (D.N.J. Aug. 3, 2007) (quoting Weichert Co. Realtors v. Ryan,
  128 N.J. 427, 435, 608 A.2d 280 (1992)). There is no evidence of any
  agreement, oral or written, that was definite enough to impose liability for costs
  on Third-Party Defendants or Plaintiff.
        Accordingly, I will grant Plaintiff’s/Third-Party Defendants’ motion for
  summary judgment and dismiss Count 3, the contract claim, of the Third-Party
  Complaint and Counterclaim. I will deny Defendants’/Third-Party Plaintiffs’
  cross-motion for summary judgment on Count 3.

                 v. Counts 4 and 5: Unjust Enrichment / Quantum Meruit
        As noted, supra (Section III.A.iii), recovery under a theory of quantum
  meruit requires that a plaintiff prove (1) the performance of services in good
  faith; (2) the acceptance of the services by the entity to which they were
  rendered; (3) an expectation of compensation therefor; and (4) the reasonable
  value of the services. Blancke P.W. L.L.C., 368 N.J. Super. at 401.
        To prove a claim for unjust enrichment, “a party must demonstrate that
  the opposing party ‘received a benefit and that retention of that benefit without
  payment would be unjust.’” Thieme v. Aucoin–Thieme, 227 N.J. 269, 151 A.3d
  545, 557 (2016) (quoting Iliadis v. Wal–Mart Stores, Inc., 191 N.J. 88, 110, 922
  A.2d 710 (2007). This doctrine of quasi-contract also requires that plaintiff
  show that it expected remuneration from the defendant at the time it performed


                                        40
Case 2:15-cv-08126-KM-MAH Document 202 Filed 08/28/20 Page 41 of 48 PageID: 5929




  or conferred a benefit on defendant and that the failure of remuneration
  enriched defendant beyond what would have been its contractual rights. Id.
  (quoting Iliadis, 191 N.J. at 110, 922 A.2d 710). See also Ebner v. Statebridge
  Co., LLC, No. 16-8855, 2017 WL 2495408, at *9 (D.N.J. June 9, 2017) (noting
  that restitution for unjust enrichment is an equitable remedy and only
  available when there is no express contract providing for remuneration).
        Under Counts 4 and 5, Defendants/Third-Party Plaintiffs seek to recover
  the “fair and reasonable value of the materials and services furnished. . . which
  has not been paid is $50,000.” (DE 51 ¶¶ 264, 270). They paint a picture of a
  negotiated arrangement regarding the Porsche and Mercedes:
        It was agreed that Third-Party plaintiffs would undertake to
        receive, unload and repair the cars, pay all requisite customs
        duties and other expenses, transfer the U.S. Certificate of Title
        (which indicated ownership by MAVL Capital Inc. and Maxim
        Ostrovskiy) to a United Arab Emirates title (See, Plaintiff’s/Third-
        Party Defendants’ Ex. 3 at pp. 70-73. See, also, ¶ 69) and
        ultimately sell the cars in Dubai, at which time Solovyev, MTL and
        Third-Party plaintiffs would split the profit.

  (DE 192 at 12). For these purposes, Defendants/Third-Party Plaintiffs
  concede (arguendo, at least) that there was never any true agreement to
  reimburse them for their efforts to export and repair the vehicles. The
  cost of repairs was not a benefit conferred upon Third Party Defendants
  for which they ought in equity to be reimbursed; it was in effect an
  investment that did not pan out. I cannot find a legitimate, enforceable
  expectation of reimbursement.
        Plaintiff’s/Third-Party Defendants’ motion for summary judgment
  on Counts 4 and 5 is granted. Defendants’/Third-Party Plaintiffs’ motion
  for summary judgment on Counts 4 and 5 is denied.

                vi. Count 6: Account Stated
        “To establish an account stated, respondent must show that a balance
  was struck in such circumstances as to import a promise of payment on the
  one side and acceptance on the other.” United States v. A. S. Kreider Co., 313


                                       41
Case 2:15-cv-08126-KM-MAH Document 202 Filed 08/28/20 Page 42 of 48 PageID: 5930




  U.S. 443, 448 (1941). “It is not essential that an account stated be in any
  particular form. Any evidence indicating an admission by the debtor to the
  creditor of a stated indebtedness claimed by the latter will furnish ground for
  implying a promise to pay. Evidence of assent to an account stated may consist
  of express statements or inferences from conduct.” Harris v. Merlino, 137 N.J.L.
  717, 720, 61 A.2d 276, 279 (1948) (citing 6 Williston on Contracts, sec. 1863).
        The Third-Party Complaint states that an account totaling $50,000.00
  was delivered to and accepted by Solovyev and a balance of $50,000 remains
  due and owed. (DE 51-2 at 27) Defendants state that “Alexander Solovyev and
  MTL promised to repay” this invoice. (DSOF ¶ 68) It is undisputed that an
  invoice was sent on August 20, 2014 to Royal Finance that outlined that the
  customs, fees, repair and storage for the Porsche was $44,000 and billed Royal
  Finance for the Mercedes in the amount of $6,000. (DE 190-5 at 18-19)
  However, there is no evidence in the record indicating that Third-Party
  Defendants actually accepted this invoice and agreed to pay these fees. (PRSOF
  ¶ 67) As noted, supra, see Section III.B.v, Defendants concede that this was not
  a case of hiring someone to repair a car and receiving a bill for services in
  return; rather, this was part of a speculative attempt to reap a large profit
  when the vehicles were sold. (DE 192 at 12).
        Accordingly, I deny Defendants’/Third-Party Plaintiffs’ motion for
  summary judgment as it pertains to Count 6. I will grant Plaintiff’s/Third-Party
  Defendants’ motion for summary judgment as to Count 6.

                vii. Claims asserted against Chernin
        Defendants continue to pursue their claims against Mr. Chernin, the
  owner of World Express in 2016. Defendants assert that he should be liable for
  fraud, civil conspiracy, breach of contract, quasi contract, and account stated
  claims. (DE 192 at 41) The theory is that Chernin “sat on his hands and
  allowed this frivolous lawsuit to continue” during his tenure from March to
  December 2016 and purportedly perjured himself in his deposition.



                                        42
Case 2:15-cv-08126-KM-MAH Document 202 Filed 08/28/20 Page 43 of 48 PageID: 5931




        These threadbare assertions fail to establish any actual wrongdoing on
  the part of Mr. Chernin that contributed to Third-Party Plaintiffs’ purported
  harm in 2014. There is no evidence that Mr. Chernin was involved in any of the
  events concerning the three boats or the two vehicles.
        Accordingly, Defendants/Third-Party Plaintiffs’ motion for summary
  judgment as to Mr. Chernin is denied. Plaintiff’s motion for summary judgment
  as it pertains to Mr. Chernin is granted. All claims against Mr. Chernin are
  dismissed.

                viii. Piercing the corporate veil of Third-Party Defendants
        In their prayer for relief, Third-Party Plaintiffs seek to pierce to corporate
  veil of Third-Party Defendants to hold Solovyev, Solovyeva, Bakhirev, and
  Chernin personally liable. The entirety of Plaintiff’s/Third-Party Defendants’
  argument is this: “Similarly, there is absolutely no evidence to pierce the
  corporate veil. The corporate veil will be pierced if there is evidence that the
  corporate form is being used to cause injustice. (See State Dept. of
  Environmental Protection v. Ventron Corp., 94 N.J. 473, 500 (1983)).”
  Plaintiff/Third-Party Defendants point to no evidence establishing why they are
  entitled to summary judgment. Accordingly, I find that as the moving party
  they have not discharged their burden of establishing that no genuine issue of
  material fact remains. See Celotex Corp. v. Catrett, 477 U.S. 317, 322–23
  (1986).
        Accordingly, Plaintiff’s/Third-Party Defendants’ motion for summary
  judgment insofar as it seeks to dismiss the veil-piercing component of Third-
  Party Plaintiff’s prayer for relief is denied.

  IV.   Sanctions Motion
        I briefly address Defendants’ motion for sanctions. (DE 188) “Generally,
  sanctions are prescribed only in the exceptional circumstance where a claim or
  motion is patently unmeritorious or frivolous.” Ford Motor Co. v. Summit Motor
  Prod., Inc., 930 F.2d 277, 289 (3d Cir. 1991) (citation and internal quotation
  marks omitted).

                                          43
Case 2:15-cv-08126-KM-MAH Document 202 Filed 08/28/20 Page 44 of 48 PageID: 5932




        Defendants contend that World Express’s complaint is frivolous because
  World Express is a sham company and this litigation was only brought to force
  Defendants to incur legal fees to defend against it. (DE 188-1 at 24) Thus, says
  Defendants, the filing of the complaint violates Rule 11.
        I will exercise my discretion to deny the motion for sanctions. Derechin v.
  State Univ. of N.Y., 963 F.2d 513, 516 (2d Cir. 1992); see also Brubaker
  Kitchens, Inc. v. Brown, 280 F. App’x 174, 185 (3d Cir. 2008) (“It is well-settled
  that the test for determining whether Rule 11 sanctions should be imposed is
  one of reasonableness under the circumstances, the determination of which
  falls within the sound discretion of the District Court.”).
        Rule 11(b), Fed. R. Civ. P., provides, inter alia, that by submitting a
  pleading, such as a Complaint, “an attorney or unrepresented party certifies
  that to the best of the person’s knowledge, information, and belief, formed after
  an inquiry reasonable under the circumstances ... (3) the factual contentions
  have evidentiary support or, if specifically so identified, will likely have
  evidentiary support after a reasonable opportunity for further investigation or
  discovery.”10 See also Napier v. Thirty or More Unidentified Federal Agents,
  Employees or Officers, 855 F.2d 1080, 1090 (3d Cir. 1988).




  10    Rule 11, in its entirety, reads as follows:

         Rule 11. Signing Pleadings, Motions, and Other Papers; Representations to the
  Court; Sanctions
         (a) Signature. Every pleading, written motion, and other paper must be signed
  by at least one attorney of record in the attorney’s name—or by a party personally if
  the party is unrepresented. The paper must state the signer’s address, e-mail address,
  and telephone number. Unless a rule or statute specifically states otherwise, a
  pleading need not be verified or accompanied by an affidavit. The court must strike an
  unsigned paper unless the omission is promptly corrected after being called to the
  attorney’s or party’s attention.
         (b) Representations to the Court. By presenting to the court a pleading, written
  motion, or other paper—whether by signing, filing, submitting, or later advocating it—
  an attorney or unrepresented party certifies that to the best of the person’s knowledge,
  information, and belief, formed after an inquiry reasonable under the circumstances:
         (1) it is not being presented for any improper purpose, such as to harass, cause
  unnecessary delay, or needlessly increase the cost of litigation;
                                           44
Case 2:15-cv-08126-KM-MAH Document 202 Filed 08/28/20 Page 45 of 48 PageID: 5933




        Defendants’ motion reiterates all of the arguments asserted in its motion
  for summary judgment and, essentially, claims that because discovery has, in
  its opinion, proven that the claims in the complaint cannot be true, they
  should be awarded damages. Rule 11 draws “a line between zealous advocacy



          (2) the claims, defenses, and other legal contentions are warranted by existing
  law or by a nonfrivolous argument for extending, modifying, or reversing existing law
  or for establishing new law;
          (3) the factual contentions have evidentiary support or, if specifically so
  identified, will likely have evidentiary support after a reasonable opportunity for
  further investigation or discovery; and
          (4) the denials of factual contentions are warranted on the evidence or, if
  specifically so identified, are reasonably based on belief or a lack of information.
          (c) Sanctions.
          (1) In General. If, after notice and a reasonable opportunity to respond, the
  court determines that Rule 11(b) has been violated, the court may impose an
  appropriate sanction on any attorney, law firm, or party that violated the rule or is
  responsible for the violation. Absent exceptional circumstances, a law firm must be
  held jointly responsible for a violation committed by its partner, associate, or
  employee.
          (2) Motion for Sanctions. A motion for sanctions must be made separately from
  any other motion and must describe the specific conduct that allegedly violates Rule
  11(b). The motion must be served under Rule 5, but it must not be filed or be
  presented to the court if the challenged paper, claim, defense, contention, or denial is
  withdrawn or appropriately corrected within 21 days after service or within another
  time the court sets. If warranted, the court may award to the prevailing party the
  reasonable expenses, including attorney’s fees, incurred for the motion.
          (3) On the Court’s Initiative. On its own, the court may order an attorney, law
  firm, or party to show cause why conduct specifically described in the order has not
  violated Rule 11(b).
          (4) Nature of a Sanction. A sanction imposed under this rule must be limited to
  what suffices to deter repetition of the conduct or comparable conduct by others
  similarly situated. The sanction may include nonmonetary directives; an order to pay a
  penalty into court; or, if imposed on motion and warranted for effective deterrence, an
  order directing payment to the movant of part or all of the reasonable attorney’s fees
  and other expenses directly resulting from the violation.
          (5) Limitations on Monetary Sanctions. The court must not impose a monetary
  sanction:
          (A) against a represented party for violating Rule 11(b)(2); or
          (B) on its own, unless it issued the show-cause order under Rule 11(c)(3) before
  voluntary dismissal or settlement of the claims made by or against the party that is, or
  whose attorneys are, to be sanctioned.
          (6) Requirements for an Order. An order imposing a sanction must describe the
  sanctioned conduct and explain the basis for the sanction.
          (d) Inapplicability to Discovery. This rule does not apply to disclosures and
  discovery requests, responses, objections, and motions under Rules 26 through 37.
                                          45
Case 2:15-cv-08126-KM-MAH Document 202 Filed 08/28/20 Page 46 of 48 PageID: 5934




  and frivolous conduct.” United States v. Int’l Bhd. of Teamsters, Chauffeurs,
  Warehousemen & Helpers of Am., AFL-CIO, 948 F.2d 1338, 1343 (2d Cir. 1991).
  It “is not an appropriate vehicle for resolving legal or factual disputes,” or
  “address[ing the strength or merits of a claim.” StrikeForce Techs., Inc. v.
  WhiteSky, Inc., 2013 WL 5574643, at *4 (D.N.J. Oct. 9, 2013). “Thus, the mere
  failure of a complaint to withstand a motion for summary judgment or a motion
  to dismiss should not be thought to establish a rule violation.” Simmerman v.
  Corino, 27 F.3d 58, 62 (3d Cir. 1994) (internal citation and quotation marks
  omitted).
        But, this litigation, and related actions filed before the Commission and
  in the EDNY have been extremely contentious and litigated for nearly seven
  years. The parties have presented numerous factual issues that have required
  extensive discovery to resolve, and in many cases, remain disputed, including
  Plaintiff’s claims here.
        In any event, Defendants’ sanctions motion turns on the identity of
  World Express and whether it is, in fact, a storage company or a sham entity.
  Defendants argue that the owner of World Express, Ms. Bakhirev, testified that
  World Express does not have a storage facility nor a warehouse, but provides
  no citation to such testimony. (See DE 188-1 at 24) Defendants then focus on
  Ms. Bakhirev’s testimony (again without any citations) that Ms. Bakhirev did
  not know Mr. Safonov, and that World Express never stored anything so there
  was no basis for this lawsuit. (Id.) But Defendants acknowledge that World
  Express was no stranger; through Marine Transports’ listed tariffs they knew
  World Express was the Container Freight Station/Container Yard for Marine
  Transport. (DSOF ¶ 15) And there is no evidence that World Express is a
  fictitious or sham entity. See Section III.A.iv, supra.
        Accordingly, Defendants’/Third-Party Plaintiffs’ motion for sanctions is
  denied.




                                         46
Case 2:15-cv-08126-KM-MAH Document 202 Filed 08/28/20 Page 47 of 48 PageID: 5935




   V.    Conclusion
         For the reasons set forth above, I will grant in part and deny in part
  Plaintiff’s motion for summary judgment (DE 187) on the Third-Party
  Complaint. I will also grant in part and deny in part Defendants’ cross-
  motion for summary judgment. (DE 189)
         The following claims are dismissed with prejudice from the Complaint
  (DE 1):
         Count 1 is insofar as it seeks recovery for $5,500 in fees associated with
         the Chaparral and Monterey boats and insofar as it asserts a breach of
         contract claim.
         Count 2 is dismissed in its entirety with prejudice.
  The only claims that remain in the Complaint under Count 1 are Plaintiff’s
  claims for unpaid storage fees under a bailment or quantum meruit theory of
  liability.
         The following claims are dismissed with prejudice from the Third Party
  Complaint (DE 51):
         All claims against Mr. Chernin are dismissed with prejudice.
         Count 3 (Breach of Contract), Count 4 (Unjust Enrichment), Count 5
         (Quantum Meruit), and Count 6 (Account Stated) against all Third-Party
         Defendants.
  The only claims that remain are Count 1 (Fraud) and Count 2 (Civil
  Conspiracy) asserted against World Express, Marine Transport, Royal Finance,
  Car Express, Mr. Alper, Mr. Solovyev, Ms. Solovyeva, and Ms. Bakhirev.
         Plaintiff’s/Third-Party Defendants’ motion for summary judgment on
  Third-Party Plaintiffs’ prayer for relief to pierce the corporate veil is denied.
         Finally, Defendants’ motion for sanctions (DE 188) is denied.




                                         47
Case 2:15-cv-08126-KM-MAH Document 202 Filed 08/28/20 Page 48 of 48 PageID: 5936




  Dated: August 28, 2020



                                     /s/ Kevin McNulty
                                     ____________________________________
                                     Kevin McNulty
                                     United States District Judge




                                     48
